Exhibit 10.1

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT
 
 
 
by and between
 
 
 
WESTERN REFINING YORKTOWN, INC.,
 
and
 
WESTERN REFINING YORKTOWN HOLDING COMPANY
 
as Seller
 
 
 
and
 
 
 
PLAINS MARKETING, L.P., as Buyer
 
 
 
 
 
Dated November 30, 2011
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
 
 
Page
ARTICLE I
SALE AND PURCHASE OF ASSETS, ASSUMPTION OF LIABILITIES AND CONSIDERATION
 
1.1
Sale and Purchase of Assets
1
1.2
Excluded Assets
2
1.3
Assumption of Liabilities
4
1.4
Consideration; Settlement of Final Reimbursement Amount
5
1.5
Capital Prepayment
5
1.6
Sharing of Proceeds on Buyer's Sale of Refinery Facility
6
1.7
Non-Assignment of Certain Acquired Assets
7
ARTICLE II
CLOSING
 
2.1
Closing
7
2.2
Deliveries by Seller
8
2.3
Deliveries by Buyer
9
2.4
Prorations
11
2.5
Closing Costs; Transfer Taxes and Fees
11
2.6
Inventory
12
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
 
3.1
Organization
12
3.2
Authorization
12
3.3
No Conflicts; Consents
13
3.4
Compliance With Laws and Permits
13
3.5
Absence of Litigation
14
3.6
Absence of Changes
14
3.7
Title to Acquired Assets
14
3.8
Contracts
15
3.9
Taxes
15
3.10
Employees; Employee Benefit Matters
15
3.11
Environmental Matters
17
3.12
No Brokers or Finders
18
3.13
Sufficiency of Assets
18
3.14
Intellectual Property
18
3.15
WAIVERS AND DISCLAIMERS
19
3.16
Survival
19

 
 
 
i 

--------------------------------------------------------------------------------

 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE BUYER
4.1
Organization
20
4.2
Authorization
20
4.3
No Violations; Consents
20
4.4
Absence of Litigation
21
4.5
Brokers and Finders
21
4.6
Due Diligence
21
4.7
Sufficient Funds
21
ARTICLE V
COVENANTS AND AGREEMENTS OF SELLER
5.1
Pre-Closing Access and Information
21
5.2
Conduct of Business
22
5.3
Schedules
23
ARTICLE VI
COVENANTS AND AGREEMENTS OF BUYER
6.1
Pre-Closing Access and Inspections
23
6.2
Post-Closing Preservation of Books and Records; Access
24
6.3
Cooperation for Retained Claims
25
6.4
Excluded Intellectual Property
25
6.5
Performance Bonds and Guaranties
25
6.6
Insurance
26
ARTICLE VII
COVENANTS AND AGREEMENTS OF SELLER AND BUYER
7.1
Expenses
26
7.2
Injunctions
26
7.3
Payments Received
26
7.4
Permits; Transfers; Cooperation
26
7.5
HSR Matters
27
7.6
Public Announcements
27
7.7
Confidentiality
27
7.8
Notice of Certain Events
28
7.9
Further Assurances
28
7.10
Tax Matters
28
7.11
Real Estate Matters
31
7.12
Casualty Loss
31
7.13
Designated Orders
33
7.14
Deed
34

 
 
 
ii 

--------------------------------------------------------------------------------

 
 
 
ARTICLE VIII
EMPLOYMENT MATTERS
8.1
Offers of Employment
34
8.2
Employee Liabilities
36
ARTICLE IX
CONDITIONS TO CLOSING
9.1
Conditions to Each Party's Obligation to Close
36
9.2
Conditions to Buyer's Obligation to Close
37
9.3
Conditions to Seller's Obligation to Close
38
ARTICLE X
TERMINATION
10.1
Termination
39
10.2
Effect of Termination
39
ARTICLE XI
INDEMNIFICATION
11.1
Obligations to Indemnify
39
11.2
Third Party Claims
40
11.3
Direct Claims
41
11.4
Materiality
42
11.5
Limits of Liability
42
11.6
Survival of Covenants, Representations and Warranties
43
11.7
Exclusive Remedy
43
11.8
Payments
43
11.9
Administration of Indemnity Claims
43
ARTICLE XII
MISCELLANEOUS
12.1
Notices
44
12.2
Entire Agreement; Amendment; Waiver; Exhibits and Schedules
45
12.3
Severability
45
12.4
Parties in Interest
45
12.5
Governing Law
45
12.6
Assignment
46
12.7
Dispute Resolution
46
12.8
Specific Performance
48
12.9
Counterparts
48
12.10
Expenses
48

 
 
 
iii 

--------------------------------------------------------------------------------

 
 
Annex:
         
Annex A
-
Interpretation; Defined Terms
     
Exhibits:
         
Exhibit A
-
Escrow Agreement
Exhibit B
-
Promissory Note
Exhibit C
-
Assumed Contracts Assignment
Exhibit D
-
Deed
Exhibit E
-
Leased Real Property Assignment
Exhibit F
-
Bill of Sale
Exhibit G
-
Transition Services Agreement
Exhibit H
-
Seller’s Officers’ Certificate
Exhibit I
-
FIRPTA
Exhibit J
-
Closing Statement
Exhibit K
-
Purchase Price Receipt
Exhibit L
-
Custody Transfer Receipt
Exhibit M
-
Seller Guaranty
Exhibit N
-
Access Agreement
Exhibit O
-
Terminalling Agreement
Exhibit P
-
Notice of Buyer’s Assumption of Seller’s Obligations
Exhibit Q
-
Buyer Guaranty
Exhibit R
-
Buyer’s Officers’ Certificate
Exhibit S
-
Buyer’s Title Reports

 
 
 
iv 

--------------------------------------------------------------------------------

 
 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) dated as of November 30, 2011
(the “Agreement Date”), is made and entered into by and among (a) Western
Refining Yorktown, Inc., a Delaware corporation (“Western Refining”), and
Western Refining Yorktown Holding Company, a Delaware corporation (“Western
Holding”, and together with Western Refining, “Seller”), and Plains Marketing,
L.P., a Texas limited partnership (“Buyer”).  Seller and the Buyer shall
collectively be referred to herein as the “Parties” and each, a “Party.”
 
WHEREAS, Seller owns a petroleum storage and distribution terminal facility in
Grafton, Virginia (the “Terminal Facility”), which is located on and is a part
of the Site (as defined herein);
 
 WHEREAS, Seller owns an idle crude oil refinery (the “Refinery Facility”) which
is located on and is a part of the Site (as hereinafter defined); and
 
WHEREAS, Seller desires to sell and assign to Buyer, and Buyer wishes to
purchase and assume from Seller, all of the assets related to the Terminal
Facility and the Refinery Facility and certain liabilities related thereto on
the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the Parties hereto hereby agree as
follows:
 
ARTICLE I
 
SALE AND PURCHASE OF ASSETS, ASSUMPTION OF
LIABILITIES AND CONSIDERATION
 
1.1  Sale and Purchase of Assets.  At the Closing, subject to the terms and
conditions hereof, Seller shall sell, assign, transfer, convey and deliver to
Buyer, and Buyer shall purchase from Seller, free and clear of any Liens (other
than Permitted Liens) the Acquired Assets, and Buyer shall accept such Acquired
Assets.  As used herein, “Acquired Assets” shall mean, collectively, the
following (but shall specifically exclude the Excluded Assets):
 
(a)  the real property owned in fee by Seller as described on Schedule 1.1(a),
together with all of Seller’s right, title and interest in and to all buildings,
facilities, fixtures, structures and improvements situated thereon
(collectively, the “Owned Real Property”), together with all amenities, rights,
privileges, easements, rights-of-way and other real property rights
(collectively, the “Ancillary Real Property Rights”) appurtenant or related
thereto;
 
(b)  Seller’s leasehold interests in the real property (as lessee or sublessee)
leased or subleased by Seller as set forth on Schedule 1.1(b), together with
Seller’s leasehold interest in and to all buildings, facilities, fixtures,
structures and improvements situated thereon (collectively, the “Leased Real
Property”, and together with the Owned Real Property, the “Real Property”),
together with all Ancillary Real Property Rights appurtenant or related thereto;
 
 
 

--------------------------------------------------------------------------------

 
 
(c)  the tangible machinery, vehicles, equipment, office equipment,
communications assets, computer hardware, furniture, furnishings, trailers,
tools, oil manifold assets, boiler assets, nitrogen facility assets, and similar
personal property owned by Seller and held by Seller at the Site for the
operation of the Acquired Assets, including those items set forth on Schedule
1.1(c), but specifically excluding the Excluded Personal Property (collectively,
the “Personal Property”);
 
(d)  all rights to Claims, refunds or adjustments with respect to the Acquired
Assets or the Assumed Liabilities for the period on or after the Effective Time;
 
(e)  the chemicals, additives, and consumables owned by Seller and held by
Seller at the Site for the ownership, operation, use or maintenance of the
Terminal Facility and/or the Refinery Facility, including those forth on
Schedule 1.1(e) (collectively, the “Non-Hydrocarbon Inventories”);
 
(f)  to the extent assignable, all rights of Seller under the Contracts in
respect of the Acquired Assets and the Assumed Liabilities, all of which are set
forth on Schedule 1.1(f) (collectively, the “Assumed Contracts”);
 
(g)  original or true and complete copies (if no original is available) of all
of the books and records of Seller (and its Affiliates) that relate exclusively
to the Acquired Assets or the Assumed Liabilities (collectively, the “Books and
Records”);
 
(h)  to the extent transferable under applicable Laws, the Permits related to
Seller’s ownership or operation of the Terminal Facility and the Refinery
Facility as set forth on Schedule 1.1(h) (collectively, the “Existing Site
Permits”);
 
(i)  to the extent assignable, the Intellectual Property of Seller that is owned
by Seller set forth on Schedule 1.1(i) (collectively, the “Assigned Intellectual
Property”); and
 
(j)  the tanks set forth on Schedule 1.1(j).
 
1.2  Excluded Assets.  Notwithstanding anything to the contrary contained in
this Agreement, for the avoidance of doubt, Seller shall retain all of its
right, title and interest in and to the following assets, properties and rights,
and Seller shall not sell, assign, transfer, convey or deliver to Buyer
hereunder any of the following assets, properties or rights (collectively, the
“Excluded Assets”):
 
(a)  all Hydrocarbon Inventories;
 
(b)  all books and records of Seller (i) the disclosure of which could be
inconsistent with any legal constraints or obligations regarding the
confidentiality thereof (unless Buyer agrees to be bound by the confidentiality
provisions related thereto) or constitute a waiver of any attorney-client, work
product or similar privilege; (ii) relating to prior litigation, or litigation
that is no longer applicable or pending; (iii) relating to the Excluded Assets
or the Retained Liabilities; (iv) containing any information about Seller or any
of its Affiliates that is unrelated to the Acquired Assets or the Assumed
Liabilities; (v) containing any information about Seller or any of its
Affiliates pertaining to energy or project evaluation, energy price
 
 
2

--------------------------------------------------------------------------------

 
 
curves or projections or other economic or predictive models; (vi) relating to
income Taxes paid by Seller or any of its Affiliates, except to the extent
disclosed or required to be disclosed with respect to any Tax Return related in
any manner to the Acquired Assets or the Assumed Liabilities; (vii) constituting
organizational documents of Seller; (viii) constituting minutes, seals, equity
interest records and other records of internal company proceedings of Seller;
(ix) that Seller is required to retain by Law (in which event, copies thereof
shall be delivered to Buyer); and (x) having been prepared in connection with,
or relating in any way to the transactions contemplated by this Agreement or any
bids or offers received from Buyer or any Third Parties and analyses relating in
any way to the sale of the Acquired Assets (collectively, the “Excluded Books
and Records”);
 
(c)  all rights to Claims, refunds or adjustments with respect to the Acquired
Assets which relate to any period prior to the Effective Time and with respect
to the Excluded Assets, all other refunds or adjustments relating to any Action
with respect to the Excluded Assets and all rights to insurance proceeds or
other insurance recoveries that (i) relate to, or are reimbursement for,
Seller’s or any Affiliate’s of Seller expenditures made prior to the Effective
Time for which insurance proceeds are available or due to Seller or such
Affiliate with respect to the Acquired Assets or (ii) relate to Excluded Assets
or Retained Liabilities;
 
(d)  all of Seller’s cash and cash equivalents on hand and in bank accounts;
 
(e)  all of Seller’s accounts receivable and audit rights relating thereto
arising under any of the applicable Contracts or otherwise with respect to any
of the Excluded Assets and, with respect to the Acquired Assets, for any period
prior to the Effective Time;
 
(f)  all of Seller’s net operating losses and Tax refunds relating to the
Excluded Assets, and with respect to the Acquired Assets, for any period prior
to the Effective Time;
 
(g)  all of Seller’s right, title and interest in and to all posted surety or
performance bonds including those set forth on Schedule 1.2(g) (the “Credit
Support Instruments”);
 
(h)  all of Seller’s rights under the Contracts that are described and set forth
on Schedule 1.2(h) (collectively, the “Excluded Contracts”);
 
(i)  the laboratory related to the Refinery Facility as described on Schedule
1.2(i);
 
(j)  Seller’s Intellectual Property set forth on Schedule 1.2(j) (collectively,
the “Excluded Intellectual Property”);
 
(k)  any and all fuel credits of Seller with respect to the Terminal Facility
and the Refinery Facility, including those set forth on Schedule 1.2(k);
 
(l)  the personal property of Seller set forth on Schedule 1.2(l) (the “Excluded
Personal Property”).
 
 
3

--------------------------------------------------------------------------------

 
 
1.3 Assumption of Liabilities.
 
(a)  Assumed Liabilities.  Buyer shall assume and thereafter perform, pay,
honor, and discharge when due and payable only the following liabilities,
obligations, commitments, penalties, damages, debts, charges, fees, expenses,
and disbursements of Seller (the “Assumed Liabilities”):
 
(i) all liabilities and obligations of Seller incurred or accruing under the
Assumed Contracts with respect to periods commencing on and after the Effective
Time;
 
(ii) all liabilities and obligations accruing, arising out of or related to the
ownership, possession, use or operation of the Acquired Assets on and after the
Effective Time, including liabilities and obligations (A) under applicable Laws
accruing, arising out of or related to applicable Permits, including the
Existing Site Permits with respect to periods commencing on and after the
Effective Time and (B) for personal injury or death or damage to property of any
Third Party attributable to or arising out of the ownership or operation of the
Acquired Assets on and after the Effective Time;
 
(iii) all liabilities and obligations accruing, arising out of or relating to
the Designated Orders (except for those liabilities and obligations retained by
Seller with respect to the CAMU) assumed by Buyer pursuant to Section 7.13,
regardless of whether such liabilities or obligations or conditions or events
giving rise to such liabilities or obligations, arose, occurred or accrued
before or after the Effective Time; and
 
(iv) subject to Seller’s obligations set forth in Section 7.13, all liabilities
and obligations relating to the ownership or operation of the Real Property from
and after the Effective Time, including all liabilities arising under
Environmental Laws or with respect to Hazardous Materials located on the Real
Property whether existing prior to or arising after the Effective Time.
 
(b)   Retained Liabilities.  From and after the Effective Time, Seller shall
remain solely liable for and shall pay, perform and discharge when due all of
the following liabilities, obligations and commitments of Seller (the “Retained
Liabilities”):
 
(i) all liabilities and obligations of Seller, Seller’s Affiliates, or Seller’s
Representatives, incurred or accruing under the Assumed Contracts with respect
to the period prior to the Effective Time;
 
(ii) all liabilities and obligations arising out of or relating to or associated
with the Excluded Assets;
 
(iii) all fines or penalties prescribed by a Governmental Entity for a violation
by Seller or its Affiliates of any Existing Site Permits or Laws (including
Environmental Laws) by or with respect to the Acquired Assets, which violation
occurred prior to the Effective Time;
 
(iv) all liabilities and obligations to the extent accruing or resulting from or
arising out of Seller’s or Seller’s Affiliates’ off-site disposal of Hazardous
Materials
 
 
4

--------------------------------------------------------------------------------

 
 
resulting from Seller’s ownership, possession, use or operation of the Acquired
Assets prior to the Effective Time;
 
(v) all losses, claims, liabilities, demands, penalties, interest, costs and
expenses arising out of, accruing, incident, relating to, or in connection with
Seller or Seller’s Affiliates’ failure to pay Taxes attributable or allocable to
the Acquired Assets (excluding any sales or transfer Taxes to the extent arising
from the sale and purchase of the Acquired Assets) attributable to or accruing
during periods prior to the Effective Time;
 
(vi) Claims by Governmental Entities against Seller or any liability or
obligation arising out of or related to any action or failure by Seller (or
Seller’s Affiliates) to perform Seller’s obligations with respect to the
construction of the CAMU, which were required to be performed prior to the
Effective Time under the Designated Orders pursuant to Section 7.13, regardless
of when such Claims are presented;
 
(vii) all liabilities and obligations of Seller or Seller’s Affiliates’ arising
out of or related to the removal and disposal of certain Hazardous Materials and
Hazardous Waste from the Waste Water Treatment Plant as detailed on Schedule
1.3(b)(vii);
 
(viii) all liabilities and obligations of Seller or Seller’s Affiliates arising
out of, related to or, in connection with the removal and disposal, in
accordance with applicable Law, of all material amounts of Hazardous Waste
contained as of the Effective Time in those process units included in the
Refinery Facility; and
 
(ix) all liabilities and obligations of Seller arising out of or relating to the
Amoco Bonds.
 
Notwithstanding any provision in this Agreement to the contrary, the Retained
Liabilities shall include all liabilities accruing or arising in any manner
whatsoever as a result of, relating to or in connection with any criminal act
occurring or accruing prior to the Effective Time by Seller or Seller’s
Affiliates.
 
1.4  Consideration; Settlement of Final Reimbursement Amount.  The aggregate
consideration for the sale and transfer of the Acquired Assets (collectively,
the “Consideration”) shall be (i) an amount in cash equal to $180,000,000.00
(the “Purchase Price”) plus (ii) the Inventory Value.  The Consideration shall
be allocated as provided in Section 7.10(e).  The Consideration shall be paid by
Buyer at Closing by wire transfer of immediately available funds to an account
specified in writing by Seller (which such account shall be specified in writing
to Buyer no later than three (3) Business Days prior to the Closing Date).
 
1.5  Capital Prepayment.
 
(a)  Upon the execution of (x) this Agreement by the Parties and (y) the escrow
agreement (the “Escrow Agreement”), of even date herewith (and in the form
attached hereto as Exhibit A), by and among the Escrow Agent and the Parties,
Buyer shall deposit $5,000,000.00 (the “Deposit Amount”) by wire transfer of
immediately available funds into an escrow account established under the Escrow
Agreement (the “Escrow Account”).
 
 
5

--------------------------------------------------------------------------------

 
 
(b)  Between the Agreement Date and the Closing Date, Seller shall supervise the
performance of those services set forth on Schedule 1.5(b) (the “Services”) and
Seller shall cooperate with Buyer’s reasonable requests in connection therewith.
 
(c)  Seller shall obtain bids for the completion of the Services and shall
timely submit such bids to Buyer.  Upon Buyer’s approval in writing (which may
be an email confirmation) of a specific bid, Seller shall engage the approved
contractor to complete the applicable portion of the Services, at the cost and
in accordance with the terms and provisions previously approved by the
Buyer.  Seller shall be entitled to draw funds from the Escrow Account in
amounts necessary to pay the applicable contractor for the Services it properly,
completely and timely provides.  Any such contracts in place between Seller and
the applicable contractor shall be assigned by Seller to Buyer at Closing and
any contracts so assigned shall become Assumed Contracts and Buyer shall assume
all obligations of Seller thereunder whether arising before, on or after the
Closing Date.
 
(d)  Should the transactions contemplated by this Agreement fail to close as a
direct result of Seller’s intentional breach of any representation, warranty or
covenant contained in this Agreement, Seller shall reimburse Buyer within thirty
(30) days after the termination of this Agreement pursuant to Section 10.1(d)
for that portion of the Escrow Amount previously released to Seller pursuant to
Section 1.5(c) and the remainder of the Escrow Amount shall be returned to Buyer
whereupon Seller shall have no further liability to Buyer with respect to the
Services or the Deposit Amount.
 
(e)  In addition to Buyer’s rights pursuant to Section 1.5(d), if this Agreement
is terminated pursuant to Sections 10.1(a), (b), (c), (e), (f), (g), or (h),
inclusive (a “No Fault Termination”), Seller shall promptly terminate any
Services and Contracts with any contractors for the Services and liquidate and
pay to the Services providers the balances under those Contracts (including any
penalties for termination) out of funds in such amount released from the Escrow
Account (the total amount so expended, the “Liquidated Services Balance”).  The
funds remaining in the Escrow Account, after payment of an amount equal to the
Liquidated Services Balance to Seller, shall be promptly returned to
Buyer.  Seller shall be obligated to repay Buyer an amount equal to the sum of
the Liquidated Services Balance and any other amounts distributed to Seller out
of the Escrow Account and such obligation shall be evidenced by Seller’s
promissory note, which Seller shall execute on termination of this Agreement in
accordance with this Section 1.5(e), and which shall be in the form attached
hereto as Exhibit B.
 
(f)  Any funds remaining in the Escrow Account at Closing shall be for the
account of Buyer and the Parties shall direct the Escrow Agent to pay Buyer such
amount.
 
(g)  The provisions of this Section 1.5 shall survive Closing or the earlier
termination of this Agreement.
 
1.6  Sharing of Proceeds on Buyer’s Sale of Refinery Facility.  Buyer shall have
the right, in its sole discretion, to sell Refinery Facility Assets (as defined
below) after the Closing.  In the event that Buyer sells, to a non-Affiliate,
all or a portion of any of the Acquired Assets that constitute or are used in
the Refinery Facility, including spare parts inventory (the “Refinery Facility
Assets”), Buyer and Seller agree to share equally the proceeds of such sale net
of (i) any
 
 
6

--------------------------------------------------------------------------------

 
 
and all expenditures incurred by Buyer in relation to such sale, including any
transaction costs (including costs and expenses of attorneys, experts and
consultants and any fees and commissions related to any such sale) (ii) cost to
dismantle and transport the assets or equipment sold, and (iii) any
environmental costs associated with the cleanup or remediation of Hazardous
Materials located within the refinery process units.  Notwithstanding the
foregoing, any environmental costs and expenditures arising out of any
demolishing, removal or other remediation efforts, including removal of the
Refinery Facility unit’s foundation, remediation with respect to the foundation
of the Refinery Facility or other work on the Site which are not required to
effectuate the sale of the Refinery Facility or parts thereof, shall be at
Buyer’s sole expense and shall not be deducted from the gross sale proceeds.  A
proposed assignment, conveyance or sale by Buyer of the Refinery Facility Assets
to an Affiliate shall require the prior written approval of Seller which shall
not be withheld if the Affiliate shall, as a condition to such assignment,
conveyance or transfer, agree in writing (in form reasonably acceptable to
Seller) to be bound by the provisions of this Section 1.6 to the extent Buyer
was bound in the event of any subsequent sale by the Affiliate of the Refinery
Facility Assets.
 
1.7  Non-Assignment of Certain Acquired Assets.  Notwithstanding anything
contained in this Agreement to the contrary, this Agreement shall not constitute
an agreement to assign or sell any Acquired Asset if an attempted assignment or
sale thereof without Consent would violate any right of any Third Party or any
Law or Permit, and no breach of this Agreement shall have occurred by virtue of
such non-assignment or failure to sell.  Notwithstanding the foregoing, if any
necessary Consent is not obtained prior to the Closing Date, Seller shall: (a)
take all commercially reasonable efforts subsequent to the Closing to obtain
such Consent as quickly as possible and (b) to the extent not prohibited by the
terms of any applicable Contract or any Law or Permit and until the receipt of
such Consent, hold at Buyer’s sole cost and expense the Acquired Asset subject
to obtaining such Consent, together with any proceeds therefrom, in trust for
Buyer and during the pendency of such trust Buyer shall reimburse Seller for any
costs or expenses incurred by Seller for doing so, including any costs to
operate or maintain such asset.  Seller and Buyer shall cooperate (each at its
own expense) in any lawful and reasonable arrangement reasonably proposed by
Buyer under which Buyer shall obtain to the extent practicable the economic
claims, rights and benefits under the Acquired Asset, Claim or right with
respect to which the Third Party Consent or authorization has not been obtained
in accordance with this Agreement.  Such reasonable arrangement shall be subject
to Buyer’s prior written approval, not to be unreasonably withheld, and may
include (i) the subcontracting, sublicensing or subleasing to Buyer at no cost
to Seller of any and all rights of Seller against the other party to such Third
Party agreement arising out of a breach or cancellation thereof by the other
party and (ii) commercially reasonable efforts by Seller to enforce such
rights.  If Buyer is able to receive the economic claims, rights and benefits
under such asset, such economic claims, rights and benefits shall constitute an
Acquired Asset.  The provisions of this Section 1.7 shall survive Closing.
 
ARTICLE II
CLOSING
 
2.1  Closing.  The closing of the transactions contemplated hereby (the
“Closing”) shall be held at the offices of Vinson & Elkins LLP, 1001 Fannin
Street, Suite 2500, Houston, Texas  77002 at 10:00 a.m. on the second to last
Business Day of the month in which the
 
 
7

--------------------------------------------------------------------------------

 
 
satisfaction or waiver of the conditions set forth in Article IX and elsewhere
in this Agreement (other than those conditions relating to execution of the
Ancillary Agreements, which will be satisfied at the Closing) occurs, or such
other place, time or date as may be agreed upon by the Parties.  The date on
which the Closing takes place is referred to herein as the “Closing Date.”  The
Closing shall be deemed to be effective as of 12:01 a.m. on the Closing Date
(the “Effective Time”).
 
2.2  Deliveries by Seller.  At the Closing, Seller shall deliver, or cause to be
delivered, to Buyer the following:
 
(a)  a duly executed and acknowledged counterpart to the assignment and
assumption of Assumed Contracts (excluding leases and subleases) substantially
in the form attached hereto as Exhibit C (the “Assumed Contracts Assignment”);
 
(b)  a duly executed and acknowledged counterpart to the special warranty deed
conveying good and valid fee simple title, subject only to Permitted Liens, to
the Owned Real Property and the Ancillary Real Property Rights appurtenant or
related thereto (provided that such Ancillary Real Property Rights shall be
conveyed without any warranty of title) substantially in the form attached
hereto as Exhibit D (the “Deed”);
 
(c)  a duly executed counterpart to the assignment and assumption of Assumed
Contracts consisting of leases and subleases of the Leased Real Property and the
Ancillary Real Property Rights appurtenant or related thereto (provided that
such Ancillary Real Property Rights shall be conveyed without any warranty of
title) substantially in the form attached hereto as Exhibit E (the “Leased Real
Property Assignment”);
 
(d)  a duly executed counterpart to the bill of sale, assignment and assumption
agreement covering the Acquired Assets (other than the Real Property),
substantially in the form attached hereto as Exhibit F (the “Bill of Sale”);
 
(e)  a duly executed counterpart to the Transition Services Agreement
substantially in the form of Exhibit G (the “Transition Services Agreement”);
 
(f)  a duly executed certificate of Seller, dated as of the Closing Date,
certifying that the conditions set forth in Sections 9.2(a)(i) and 9.2(a)(ii)
have been fulfilled, substantially in the form of Exhibit H;
 
(g)  a duly executed and acknowledged non-foreign ownership (FIRPTA) Affidavit
substantially in the form of Exhibit I (the “FIRPTA”);
 
(h)  a duly executed Closing Statement, showing the flow of funds, substantially
in the form of Exhibit J (the “Closing Statement”);
 
(i)  a duly executed Purchase Price Receipt, confirming the Seller’s receipt of
funds at Closing, substantially in the form of Exhibit K;
 
 
8

--------------------------------------------------------------------------------

 
 
(j)  a duly executed custody transfer receipt, transferring custody, but not
title of all Hydrocarbon Inventory, substantially in the form of Exhibit L (the
“Custody Transfer Receipt”);
 
(k)  a parent guaranty of Western Refining, Inc., guarantying Seller’s
obligations under this Agreement, substantially in the form of Exhibit M (the
“Seller Guaranty”);
 
(l)  a duly executed counterpart to the access agreement granting Seller access
to all of Buyer’s property as reasonably necessary to comply with Seller’s
obligations pursuant to Section 1.7, Section 7.4 and Section 7.13 of this
Agreement, substantially in the form of Exhibit N (the “Access Agreement”);
 
(m)  a duly executed counterpart of the terminalling agreement substantially in
the form of Exhibit O (the “Terminalling Agreement”);
 
(n)  a duly executed counterpart to the Escrow Agreement;
 
(o)  organizational and authorizing documents of Seller as shall be reasonably
required by Buyer to evidence Seller’s authority to enter into and consummate
the transactions contemplated by this Agreement and the Ancillary Agreements;
 
(p)  the originals (or copies if originals are not available) of all of the
Assumed Contracts, the Books and Records, the Designated Orders, Consents and
the Existing Site Permits;
 
(q)  a duly executed and acknowledged Virginia Department of Taxation Form R5 or
R5-E, as applicable;
 
(r)  a duly executed Form 1099-S;
 
(s)  duly executed notices to Third Parties under the Assumed Contracts and
assumed leases in the form of Exhibit P, advising such Third Parties of Buyer’s
assumption of Seller’s obligations thereunder accruing on and after the
Effective Time;
 
(t)  all documentation, in a form that is reasonably acceptable to Buyer,
reasonably necessary to reflect a release of all of the liens against the
Acquired Assets listed on Schedule 2.2(t);
 
(u)  any other documents, instruments or agreements contemplated hereby or
reasonably necessary or appropriate to consummate the transactions contemplated
by this Agreement, and in a form reasonably acceptable to Seller and Buyer (it
being understood that such instruments shall not require Seller or Buyer or any
other Person to make any additional representations, warranties or covenants,
express or implied, not contained in or as contemplated by this Agreement or the
Ancillary Agreements).
 
2.3  Deliveries by Buyer.  At the Closing, Buyer shall deliver, or cause to be
delivered, to Seller the following:
 
 
9

--------------------------------------------------------------------------------

 
 
(a)  the Consideration (as may be adjusted pursuant to Section 7.12, if
applicable);
 
(b)  a duly executed counterpart to the Assumed Contracts Assignment;
 
(c)  a duly executed counterpart to the Leased Real Property Assignment;
 
(d)  a duly executed counterpart to the Transition Services Agreement;
 
(e)  a duly executed counterpart to the Bill of Sale;
 
(f)  a parent guaranty of Plains All American Pipeline, L.P., guarantying
Buyer’s obligations under this Agreement, substantially in the form of Exhibit Q
(the “Buyer Guaranty”);
 
(g)  a duly executed counterpart to the Closing Statement;
 
(h)  a duly executed counterpart to the Terminalling Agreement;
 
(i)  a duly executed counterpart to the Access Agreement;
 
(j)  a duly executed counterpart to the Escrow Agreement;
 
(k)  a duly executed counterpart to the Custody Transfer Receipt;
 
(l)  a duly executed certificate of Buyer, dated as of the Closing Date,
certifying that the conditions set forth in Sections 9.3(a) and 9.3(b) have been
fulfilled, substantially in the form of Exhibit R; and
 
(m)  any other documents, instruments or agreements contemplated hereby or
reasonably necessary or appropriate to consummate the transactions contemplated
by this Agreement, and in a form reasonably acceptable to Buyer and Seller (it
being understood that such instruments shall not require Buyer or Seller or any
other Person to make any additional representations, warranties or covenants,
express or implied, not contained in or as contemplated by this Agreement or the
Ancillary Agreements).
 
 
10

--------------------------------------------------------------------------------

 
 
2.4  Prorations.
 
(a)  On the Closing Date, or as promptly as practicable following the Closing
Date, but in no event later than one hundred and twenty (120) calendar days
thereafter, the water, gas, electricity and other utilities, local business or
other license fees to the extent assigned and other similar periodic charges
payable with respect to the Acquired Assets shall be prorated between Seller, on
the one hand, and Buyer, on the other hand, effective as of the Effective Time
with Seller being responsible for amounts related to the period prior to but
excluding the Closing Date and Buyer being responsible for amounts related to
the period on and after the Closing Date.  The Parties shall use commercially
reasonable efforts to cause utility meter readings to be determined as of the
Effective Time or as close thereto as reasonably practicable; provided, however,
that if a Party’s proration for a particular amount owed under this Section 2.4
cannot be determined due to the unavailability of the necessary information on
the appropriate invoice or remittance statement, then the proration shall be
calculated on a per day basis using the number of days in the respective Party’s
period.
 
(b)  All income, proceeds and receipts attributable to the operation, use,
ownership, or otherwise of the Acquired Assets prior to the Effective Time shall
be the property of Seller and to the extent received by Buyer or its Affiliates,
Buyer shall promptly and fully disclose, account for and transmit same to
Seller.  All income, proceeds and receipts attributable to the operation, use,
ownership, or otherwise of the Acquired Assets on and after the Effective Time
shall be the property of Buyer and to the extent received by Seller or its
Affiliates, Seller shall promptly and fully disclose, account for and transmit
same to Buyer.  In addition, all invoices, costs, expenses, disbursements and
payables attributable to the Acquired Assets prior to the Effective Time shall
be the sole obligation of Seller, and Seller shall promptly pay, or if paid by
Buyer, Seller shall promptly reimburse Buyer for same.  All invoices, costs,
expenses, disbursements and payables attributable to the Acquired Assets on and
after the Effective Time shall be the sole obligation of Buyer, and Buyer shall
promptly pay, and to the extent paid by Seller, Buyer shall promptly reimburse
Seller for same.
 
(c)  The provisions of this Section 2.4 shall survive the Closing.
 
2.5  Closing Costs; Transfer Taxes and Fees.
 
(a)  Allocation of Costs.  Buyer shall pay all sales, transfer and use Taxes
arising out of the transactions contemplated by this Agreement (including the
grantors tax for recording real estate conveyance documents) and all costs and
expenses (including recording fees and real estate transfer Taxes) incurred in
connection with Buyer obtaining or recording title to the Acquired Assets.  The
sales, use and transfer Tax returns required by reason of the transactions
contemplated by this Agreement shall be timely prepared and filed by the Party
obligated by Law to make such filing.  The Parties agree to cooperate with each
other (at their own expense) in connection with the preparation and filing of
such returns, in obtaining all available exemptions from such sales, use and
transfer Taxes, and in timely providing each other with resale certificates and
any other documents necessary to satisfy any such exemptions.
 
(b)  Reimbursement.  If a Party pays any Tax agreed to be borne by another Party
under this Agreement, such other Party shall promptly (and in any event within
five (5) Business Days after receipt of written notice thereof) reimburse the
paying Party for the amounts so paid.  If any Party receives any Tax refund or
credit applicable to a Tax paid by another Party, the receiving Party shall
promptly (and in any event within five (5)
 
 
11

--------------------------------------------------------------------------------

 
 
Business Days) pay such amounts to the Party entitled thereto.  The provisions
of this Section 2.5(b) shall survive the Closing.
 
2.6  Inventory.  On the Closing Date, Buyer will purchase, or require one of its
Affiliates to purchase, all of the Non-Hydrocarbon Inventory for the agreed
price set forth in Schedule 2.6 (the “Inventory Value”).  The parties thereafter
shall conduct a measurement of the actual amount of Non-Hydrocarbon Inventories
as of the Effective Time in accordance with a measurement procedure to be
mutually agreed on by the Parties prior to the Closing Date.  If the actual
quantity of Non-Hydrocarbon Inventories measured as of the Effective Time is
less than the quantity of Non-Hydrocarbon Inventories set forth on Schedule 2.6
there will be an “Inventory Shortage”.  If the actual quantity of
Non-Hydrocarbon Inventories measured on the Closing Date is greater than the
quantity of Non-Hydrocarbon Inventories set forth Schedule 2.6, then there will
be an “Inventory Excess”.  If there is an Inventory Shortage, Seller shall pay
Buyer (via wire transfer to an account specified in writing by Buyer), within
five (5) Business Days of the Closing Date, an amount equal to the Inventory
Shortage multiplied by the per unit value of such Non-Hydrocarbon Inventory
based on the prices set forth in Schedule 2.6.  If there is an Inventory Excess,
then Buyer shall owe no further consideration to Seller.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Except as set forth on the disclosure schedule delivered by Seller to Buyer in
connection with this Agreement (the “Disclosure Schedule”), Seller hereby
represents and warrants to the Buyer as follows as of the Agreement Date:
 
3.1  Organization.  Seller is a corporation duly organized, validly existing and
in good standing under the Laws of the State of Delaware and has the requisite
power to own, lease and operate its properties and assets and to carry on its
business as now being conducted.  Seller is duly qualified to do business and in
good standing as a foreign corporation in each of the states in which it has
assets or conducts activities which require it to be so qualified or in good
standing, except where the failure to be so qualified or in good standing would
not reasonably be expected to have a Material Adverse Effect.
 
3.2  Authorization.  Seller has full corporate power and authority to execute
and deliver this Agreement and the Ancillary Agreements and consummate the
transactions contemplated hereby and thereby.  Seller has taken all corporate
action required to authorize the execution, delivery and performance of this
Agreement and the Ancillary Agreements and the consummation of the transactions
contemplated hereby and thereby.  This Agreement has been duly executed and
delivered by Seller and, assuming due authorization, execution and delivery by
Buyer, constitutes a legal, valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms, except as enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other similar Laws now or hereafter in effect relating
to creditors’ rights generally and general principles of equity, regardless of
whether enforceability is considered in a proceeding at law or in equity
 
 
12

--------------------------------------------------------------------------------

 
 
(collectively, the “Creditor’s Rights Exception”).  The Ancillary Agreements
shall, on the Closing Date, be duly and validly executed by Seller and, assuming
due authorization, execution and delivery by the other parties thereto,
constitute legal, valid and binding obligations of Seller, enforceable against
Seller in accordance with their respective terms, except for the Creditor’s
Rights Exception.
 
3.3  No Conflicts; Consents.  Except as set forth on Schedule 3.3 and subject to
obtaining the Required Third Party Consents, the execution, delivery and
performance by Seller of this Agreement and the Ancillary Agreements do not, and
the consummation of the transactions contemplated hereby and thereby will not
(a) violate, conflict with, or result in any breach of any provision of the
Governing Documents of Seller, (b) to the Knowledge of Seller, violate, conflict
with or result in a violation or breach of, or constitute a default under, any
of the material terms, conditions or provisions of any material Contract,
instrument or agreement to which Seller is a party or by which Seller or any
material portion of its assets (including the Acquired Assets) is bound, or (c)
to the Knowledge of Seller, violate in any material respect any applicable Law
binding upon Seller or any material portion of its assets (including the
Acquired Assets), except in the case of subsections (a), (b) and (c) such
matters as would not be reasonably expected to have a Material Adverse
Effect.  To the Knowledge of Seller, no Consent of any Governmental Entity or
any other Person is required to be obtained by Seller in connection with the
execution, delivery and performance of this Agreement and the Ancillary
Agreements to which Seller is a party or the consummation of the transactions
contemplated hereby or thereby, except for (i) requirements under the HSR Act,
(ii) transfer of Existing Site Permits, (iii) the Consents set forth in
Schedule 3.3 (the “Required Third Party Consents”),  (iv) Consents which the
failure to obtain would not reasonably be expected to have a Material Adverse
Effect, and (v) Post-Closing Consents.
 
3.4  Compliance With Laws and Permits.  To the Knowledge of Seller, except as
set forth on Schedule 3.4, Seller (a) holds all Permits necessary for the lawful
ownership, occupancy or the operation of the Acquired Assets as Seller currently
operates them, and (b) owns and operates the Acquired Assets in material
compliance with, all applicable Laws and Existing Site Permits.  Except as set
forth on Schedule 3.4, no investigation or review by any Governmental Entity
with respect to Seller or any of its Affiliates and relating to the Acquired
Assets is pending or, to the Knowledge of Seller, threatened which, if resolved
adversely to Seller or any of its Affiliates, would have a Material Adverse
Effect.  Schedule 1.1(h) sets forth a complete list of all Existing Site Permits
held by Seller.  To the Knowledge of Seller, Seller has fulfilled all material
obligations and material requirements under each Existing Site Permit, and no
event has occurred or condition or state of facts, exists which constitutes or,
after notice or lapse of time, or both, would constitute a material breach or
material default under any Existing Site Permit.  To the Knowledge of Seller, no
written notice of cancellation, of default or of any dispute concerning any
Existing Site Permit, or of any event, condition or state of facts described in
the preceding sentence, has been received by Seller.  To Seller’s Knowledge,
each Permit listed on Schedule 1.1(h) is valid, subsisting and in full force and
effect.  Notwithstanding the foregoing, Seller makes no representation or
warranty, express or implied, under this Section 3.4 relating to any (i) Tax
matters, which are exclusively addressed in Section 3.9 or (ii) environmental
matters, which are exclusively addressed in Section 3.11.
 
 
13

--------------------------------------------------------------------------------

 
 
3.5  Absence of Litigation.  Except as set forth on Schedule 3.5, there is no
Action pending or, to the Knowledge of Seller, threatened against Seller or any
of its Affiliates relating to the Acquired Assets or challenging the
transactions contemplated hereby.
 
3.6  Absence of Changes.  Since June 30, 2011, (a) Seller and its Affiliates
have operated and maintained the Acquired Assets (other than the Refinery
Facility) in the ordinary course of business consistent with past practice and
(b) there has not, to the Knowledge of Seller, occurred a Material Adverse
Effect.
 
3.7  Title to Acquired Assets.
 
(a)  Except as set forth on Schedule 3.7(a), at the Closing (and as of the
Effective Time), Seller will have and will convey to Buyer (i) good and valid
title to the Personal Property and Non-Hydrocarbon Inventories, (ii) valid
leasehold interests in all of the Leased Real Property and (iii) good and valid
title to the Owned Real Property arising by, through and under Seller, but not
otherwise, in each case of the foregoing clauses (i) through (iii), inclusive,
free and clear of any Liens, other than Permitted Liens.
 
(b)  Except as set forth on Schedule 3.7(b), neither Seller nor its Affiliates
have received any written notice from any Governmental Entity, and to the
Knowledge of Seller, neither Seller nor its Affiliates have received any notice
(either verbal or written) from any Governmental Entity of any pending or
threatened condemnation, eminent domain or similar proceeding or special
assessment affecting the Real Property or any portion thereof.
 
(c)  Except as set forth on Schedule 3.7(c), (i) Seller is not a party to any
Contract regarding the sale, conveyance, transfer, lease or disposition of any
portion of the Acquired Assets (except for this Agreement or as contemplated
hereby); (ii) there has not been granted to any Person and no Person possesses,
any option to purchase or right of first refusal to purchase any portion of the
Acquired Assets; and (iii) Seller is not a party to any occupancy Contract,
lease or similar arrangement with respect to the Owned Real Property or any
portion thereof, nor is Seller a party to any sublease or similar arrangement
with respect to the Leased Real Property or any portion thereof.
 
(d)  Except as set forth on Schedule 3.7(d), neither Seller nor its Affiliates
have received any written notice that Seller is in default under any lease or
other Assumed Contract in respect of the Acquired Assets, or any portion
thereof, which matter remains unresolved as of the date hereof except for that
which would not reasonably be expected to have a Material Adverse Effect.
 
(e)  To Seller’s Knowledge,
 
(i) the improvements and installations listed on Schedule 3.7(e)(i) attached
hereto (the “Seller Installations”) constitute all of the material capital
improvements and installations that Seller has made to that portion of the
Property containing 658.11+/- acres and described on Schedule 3.7(e)(i) attached
hereto (“Parcel A”) since Seller acquired title to Parcel A by deed from BP
Products North America, Inc. dated May 14, 2002.  Except as set forth on
Schedule 3.7(e)(i), all of the Seller Installations have been installed
completely inside (and do not encroach upon or outside any of) the perimeter
property lines of Parcel A; and
 
 
14

--------------------------------------------------------------------------------

 
 
(ii) except as set forth on Schedule 3.7(e)(ii), that certain 83 +/- acre parcel
of land described on Schedule 3.7(e)(ii) (the “83 Acre Parcel”) is subject only
to those Liens set forth on that certain Owner’s Policy of Title Insurance,
Policy No: 07-001462, date of policy: August 22, 2007, attached hereto as
Schedule 3.7(e)(iii).
 
3.8  Contracts.  True, correct and complete copies of all Assumed Contracts have
been delivered to Buyer.  Except as disclosed in Schedule 3.8, to the Knowledge
of Seller, (a) each Assumed Contract is in full force and effect and constitutes
a valid and binding agreement, enforceable in accordance with its terms, except
for the Creditor’s Rights Exception, (b) Seller has fulfilled and performed all
of Seller’s material obligations and requirements under the Assumed Contracts,
(c) neither Seller nor any of its Affiliates is in breach of or default, in any
material respect, under any Assumed Contract, and (d) provided all Required
Third Party Consents are obtained prior to Closing, no event or action has
occurred, is pending, or to the Knowledge of Seller, is threatened, which after
the giving of notice, or the lapse of time, or both, would reasonably be
expected to result in the termination, breach or default of any Assumed
Contract.  Except as disclosed in Schedule 3.8, to the Knowledge of Seller,
(A) no other party to any Assumed Contract is in breach of or default under such
Assumed Contract in any material respect, and (B) neither Seller nor any of its
Affiliates has received any written notice from any other party to any Assumed
Contract that alleges any violation, breach or default by Seller or any
Affiliate of Seller of any Assumed Contract in any material respect.
 
3.9  Taxes.  Except as set forth in Schedule 3.9, with respect to Taxes the
non-payment of which could result in a Lien on the Acquired Assets or for which
Buyer could be held liable, (a) all Tax Returns required to be filed with
respect to such Taxes have been duly and timely filed and all such Tax returns
are correct and complete in all material respects; (b) all such Taxes that have
become due have been paid in full by Seller; (c) there is no Claim or Action
against Seller (or its Affiliates) for any such Taxes, and no assessment,
deficiency, or adjustment has been asserted, proposed, or threatened with
respect to any such Taxes; and (d) there is not in force any extension of time
the statute of limitations with respect to the collection of any such
Taxes.  None of the Acquired Assets are held in any arrangement that is
classified as a partnership for federal income tax purposes.  There are no Liens
for Taxes encumbering any of the Acquired Assets other than Permitted Liens.
 
3.10  Employees; Employee Benefit Matters.
 
(a)  Schedule 3.10(a) contains a true, correct and complete list of the names of
all employees of Seller substantially involved in the operation of the Acquired
Assets as of the date of this Agreement (each, an “Employee”), specifying each
Employee’s job title and salary.  To the Knowledge of Seller, all such Employees
are authorized to work in the United States.
 
(b)  Schedule 3.10(b) lists (i) each Employee Benefit Plan and Benefit
Arrangement maintained by Seller or any ERISA Affiliate of Seller immediately
prior to the Closing with respect to any Employees and (ii) any Employee Benefit
Plan maintained or contributed to by Seller or any ERISA Affiliate of Seller
that is subject to Title IV of ERISA.
 
(c)  Seller has delivered to Buyer true, correct and complete copies of all
Employee Benefit Plans and Benefit Arrangements listed in Schedule 3.10(b).
 
 
15

--------------------------------------------------------------------------------

 
 
(d)  Except as otherwise set forth in Schedule 3.10(d):
 
(i) As to any Employee Benefit Plan listed in Schedule 3.10(b) and subject to
Title IV of ERISA, there has been (A) no event or condition which presents the
risk of plan termination, (B) no accumulated funding deficiency, whether or not
waived, within the meaning of Section 302 of ERISA or Section 412 of the Code
has been incurred, (C) no reportable event within the meaning of Section 4043(c)
of ERISA (for which the disclosure requirements of Section 4043.1 et seq. of the
regulations promulgated by the PBGC have not been waived) has occurred, (D) no
notice of intent to terminate the plan has been given under Section 4041 of
ERISA nor has any proceeding been instituted under Section 4042 of ERISA to
terminate the plan, and (E) no material liability to the PBGC has been incurred.
 
(ii) With respect to any Employee Benefit Plan, within the meaning of Section
3(3) of ERISA, which is not listed in Schedule 3.10(b) but which has been
sponsored, maintained or contributed to within four (4) years prior to the
Closing Date by Seller or any ERISA Affiliate of Seller, except as would not
reasonably be expected to result in a Material Adverse Effect, (A) no withdrawal
liability, within the meaning of Section 4201 of ERISA, has been incurred, which
withdrawal liability has not been satisfied, (B) no liability to the PBGC has
been incurred, which liability has not been satisfied, (C) no accumulated
funding deficiency, whether or not waived, within the meaning of Section 302 of
ERISA or Section 412 of the Code has been incurred, and (D) all contributions
(including installments) to such plan required by Section 302 of ERISA and
Section 412 of the Code have been timely made.
 
(e)  Except as set forth on Schedule 3.10(e), Seller is not a party to any
collective bargaining agreement with respect to any Employee.
 
(f)  Seller has timely paid in full all wages, salaries, commissions, bonuses,
severance pay, vacation pay, benefits, sick pay, severance and termination pay
and other compensation or remuneration to all Employees on account of employment
or for services performed as they became due prior to the Closing, payable in
accordance with the obligation of Seller under its employment practices and
policies, or individual agreement to which Seller is a party and may otherwise
be bound.
 
(g)  There are no pending or, to the Knowledge of Seller, threatened
investigations, complaints, demands, actions, or judicial or administrative
proceedings before any Governmental Entity or arbitrator by any Employees,
including those alleging a violation of, or non-compliance with applicable Law,
including statutory or common Laws relating to employment, employment practices,
or terms and conditions of employment; and to the Knowledge of Seller, no basis
therefore exists.
 
(h)  To the Knowledge of Seller, Seller is currently in compliance, in all
material respects, with all applicable Laws (including statutory and common
Laws) relating to the employment, employment practices, and terms and conditions
of employment of all Employees.
 
 
16

--------------------------------------------------------------------------------

 
 
(i)  Seller and its Affiliates have not made or been required to make
contributions to any “multiemployer plan,” as defined in section 3(37) of ERISA,
or an employee pension plan subject to Title IV of ERISA.
 
3.11  Environmental Matters.
 
(a)  Actions.  Except as set forth on Schedule 3.11(a), there are no Claims or
Actions pending or, to the Knowledge of Seller, threatened against the Acquired
Assets, Seller, or any of its Affiliates, relating to the Acquired Assets that
allege (i) Seller or any its Affiliates are presently required to perform any
remedial obligations under any applicable Environmental Law or Environmental
Permit, (ii) violations by Seller or any of its Affiliates of any Environmental
Law or Environmental Permit, or (iii) personal injury or property damage claims
relating to a Release of Hazardous Materials by Seller or any its Affiliates.
 
(b)  Compliance.  Except as set forth on Schedule 3.11(b), to the Knowledge of
Seller:
 
(i) Seller’s current operation of the Acquired Assets is in compliance, in all
material respects, with all applicable Environmental Laws and Environmental
Permits, except for violations that are or can be remedied by routine repair and
maintenance in the ordinary course of business.
 
(ii) To the Knowledge of Seller, neither Seller, nor its Affiliates have
received any written notice of noncompliance with or violation of any
Environmental Law or Environmental Permit or entered into any consent decree or
order, or is subject to any order of any court or Governmental Entity relating
to Environmental Laws.
 
(iii) Set forth in Schedule 3.11(b)(iii) is a true, correct and complete list of
all Environmental Permits held by Seller or its Affiliates in connection with
the ownership, occupancy and the current operation of the Acquired Assets.  All
such Environmental Permits have been duly obtained or filed and are in full
force and effect, and the applicable holder of each Environmental Permit is in
compliance, in all material respects, with such Environmental Permits.  To the
Knowledge of Seller, Seller has all Environmental Permits required under
Environmental Law reasonably necessary to own, lease or operate the Acquired
Assets as currently operated by Seller, and there exists no material violation
thereof, material default thereunder or material breach thereof, and to the
Knowledge of Seller, no event has occurred or condition or state of facts exists
which, after notice or lapse of time, or both, would constitute a material
breach or material default under such Environmental Permits.  To the Knowledge
of Seller, no Governmental Entity has given, any notice to terminate or cancel
any such Environmental Permit held by Seller or its Affiliates in connection
with Seller’s ownership, occupancy or current operation of the Acquired
Assets.  To the Knowledge of Seller, Seller has timely submitted in accordance
with prior customary practices of the Seller and in accordance with applicable
Law any and all applications necessary for such Environmental Permits to remain
in full force and effect.
 
 
17

--------------------------------------------------------------------------------

 
 
(iv) To the Knowledge of Seller, none of the Acquired Assets is encumbered by a
Lien (other than a Permitted Lien) arising or imposed under Environmental Laws
or Environmental Permits.
 
(v) To the Knowledge of Seller, except for de minimis quantities associated with
routine operation of the Acquired Assets, there has been no release by Seller or
its Affiliates of Hazardous Materials on the Real Property in violation of
Environmental Laws or Environmental Permits or in amounts that would reasonably
be expected to give rise to an obligation to perform remediation or other
corrective action pursuant to Environmental Laws.
 
(vi) Seller has furnished to Buyer all material environmental audits, internal
reports, inspection reports of Governmental Entities and other material
environmental documents relating to the Acquired Assets that are in Seller’s
possession, custody or control.
 
(vii) Seller has properly performed its obligations under the CMI Work Plan and
will provide or has provided all required and necessary information to all
applicable Government Entities with respect thereto and such information is
accurate in all material respects.
 
(viii) None of the Terminal Facility, the Terminal Site or the Refinery Facility
is listed on the National Priorities List or any equivalent “Superfund” list
under the statutes of the State of Virginia requiring remedial action.
 
(ix) Seller is in compliance in all material respects with all Orders issued by
a Governmental Entity pursuant to Environmental Laws in respect of the Terminal
Facility or the Refinery Facility.
 
3.12  No Brokers or Finders.  There is no investment banker, broker, finder,
financial advisor or other intermediary who has been retained by or is
authorized to act on behalf of Seller or any of its Affiliates who is entitled
to receive from Seller any fee or commission in connection with the transactions
contemplated by this Agreement or any part thereof or any interest therein.
 
3.13  Sufficiency of Assets.  The Terminal Facility includes substantially all
of the assets, properties, rights (including Intellectual Property rights (if
any)), titles and interests of Seller (other than the Excluded Assets) used by
Seller in the operation of the Business and necessary for the operation of the
Terminal Facility as a stand-alone facility as operated by Seller at
Closing.  To the Knowledge of Seller, the Terminal Facility includes all of the
assets, properties, rights and interests necessary for Seller to conduct the
Business.
 
3.14  Intellectual Property.  Except as set forth on Schedule 3.14, there are no
licenses or other rights to use (including, foreign rights) or any copyrights,
patents, patent applications, trade names, trade secrets, registered and
unregistered trademarks, servicemarks, franchises, domain names or other similar
rights now used or employed by Seller with respect to the Terminal Facility.  To
Seller’s Knowledge, no Third Party is infringing on or otherwise violating any
right of Seller with respect to the Assigned Intellectual Property and Seller’s
(or Seller’s Affiliates’) use of the Assigned Intellectual Property is not
infringing on any Third Party’s Intellectual Property.
 
 
18

--------------------------------------------------------------------------------

 
 
 
3.15  WAIVERS AND DISCLAIMERS.  BUYER ACKNOWLEDGES THAT IT HAS HAD AN
OPPORTUNITY TO INSPECT THE ACQUIRED ASSETS, THAT IT HAS CONDUCTED ITS
INDEPENDENT DUE DILIGENCE INVESTIGATION AND INSPECTION OF ALL ASPECTS OF SUCH
ACQUIRED ASSETS AND THE CLOSING OF THE TRANSACTIONS CONTEMPLATED HEREBY IS NOT
CONDITIONED ON IT CONDUCTING FURTHER DUE DILIGENCE.  OTHER THAN AS EXPRESSLY SET
OUT HEREIN OR IN THE ANCILLARY AGREEMENTS, BUYER IS RELYING ON SUCH INDEPENDENT
INVESTIGATION AND INSPECTION OF THE ACQUIRED ASSETS AND IS NOT RELYING ON ANY
INFORMATION PROVIDED BY SELLER OR ITS REPRESENTATIVES IN DETERMINING WHETHER TO
ACQUIRE THE ACQUIRED ASSETS.
 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, EXCEPT FOR
THE EXPRESS REPRESENTATIONS AND WARRANTIES MADE BY SELLER SET FORTH IN THIS
ARTICLE III AND EXCEPT FOR THE OTHER COVENANTS AND AGREEMENTS MADE BY SELLER IN
THIS AGREEMENT OR IN THE ANCILLARY AGREEMENTS, BUYER ACKNOWLEDGES AND AGREES
THAT THE SALE AND BUYER’S ACQUISITION OF THE ACQUIRED ASSETS AS PROVIDED FOR
HEREIN SHALL BE MADE IN AN “AS IS”, “WHERE IS” CONDITION WITH ALL FAULTS AND
THAT SELLER HAS NOT MADE, NOR DOES IT MAKE, AND SELLER SPECIFICALLY NEGATES AND
DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR
GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL
OR WRITTEN, PAST OR PRESENT, REGARDING (A) THE VALUE, NATURE, QUALITY OR
CONDITION OF THE ACQUIRED ASSETS, INCLUDING WITHOUT LIMITATION, THE WATER, SOIL,
GEOLOGY OR ENVIRONMENTAL CONDITION OF THE PROPERTIES INCLUDED IN THE ACQUIRED
ASSETS, GENERALLY, INCLUDING THE PRESENCE OR LACK OF HAZARDOUS SUBSTANCES OR
MATTERS ON SUCH PROPERTIES, (B) THE INCOME TO BE DERIVED FROM THE ACQUIRED
ASSETS, (C) THE SUITABILITY OF THE ACQUIRED ASSETS FOR ANY AND ALL ACTIVITIES
AND USES WHICH BUYER OR ANY OTHER PARTY MAY CONDUCT THEREON, (D) THE COMPLIANCE
OF OR BY ANY SUCH ACQUIRED ASSET OR ITS OPERATION WITH ANY LAWS OF ANY
GOVERNMENTAL ENTITY (INCLUDING ANY ZONING, ENVIRONMENTAL PROTECTION, POLLUTION
OR LAND USE LAWS, RULES, REGULATIONS, ORDERS, INCLUDING THE DESIGNATED ORDERS,
OR REQUIREMENTS), OR (E) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY,
PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF ANY OF THE ACQUIRED
ASSETS.  THIS PARAGRAPH SHALL SURVIVE THE CLOSING.  BUYER ACKNOWLEDGES THAT THE
WAIVERS AND DISCLAIMERS IN THIS SECTION ARE CONSPICUOUS.
 
3.16  Survival.  The representations and warranties of Seller in this Agreement
and in the Ancillary Agreements shall survive the Closing or the earlier
termination of this Agreement in accordance with the survival provisions set
forth in Section 11.6.
 
 
19

--------------------------------------------------------------------------------

 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer hereby represents and warrants to Seller as follows as of the Agreement
Date:
 
4.1  Organization.  Buyer is a limited partnership, duly organized, validly
existing and in good standing under the Laws of its state of organization and
has the requisite limited partnership power to own, lease and operate its
properties and to carry on its business as now being conducted. Buyer is duly
qualified to do business and in good standing as a foreign limited partnership
in all jurisdictions in which the character of the properties now owned or
leased by it or the nature of the business conducted by it requires it to be so
licensed or qualified, except where the failure to be so licensed or qualified
would not materially impair Buyer’s ability to consummate the transactions
contemplated by this Agreement.
 
4.2  Authorization.  Buyer has full limited partnership power and authority to
(a) execute and deliver this Agreement and the Ancillary Agreements contemplated
hereby to be executed and delivered by Buyer and (b) consummate the transactions
contemplated hereby and thereby.  Buyer has taken all limited partnership action
required to authorize: (i) the execution and delivery of this Agreement and the
Ancillary Agreements to be executed and delivered by Buyer and (ii) the
consummation of the transactions contemplated hereby and thereby.  This
Agreement has been duly and validly executed and delivered by Buyer and,
assuming due authorization, execution and delivery by Seller, is a legal, valid
and binding obligation of the Buyer, enforceable against it in accordance with
its terms, except for the Creditor’s Rights Exception.  The Ancillary Agreements
will, on the Closing Date, be duly and validly executed by Buyer and, assuming
due authorization, execution and delivery by the other parties thereto,
constitute legal, valid and binding obligations of Buyer, enforceable against
Buyer in accordance with their respective terms, except for the Creditor’s
Rights Exception.
 
4.3  No Violations; Consents.  Except as set forth on Schedule 4.3, the
execution, delivery and performance by Buyer of this Agreement and the Ancillary
Agreements do not, and consummation of the transactions contemplated hereby and
thereby will not, (a) violate, conflict with, or result in any breach of any
provisions of the Governing Documents of Buyer; (b) to the Knowledge of Buyer,
violate, conflict with or result in a violation or breach of, or constitute a
default under, any of the material terms, conditions or provisions of any
material Contract, or other instrument or obligation, to which Buyer is a party
or by which Buyer or any material portion of its assets is bound; or (c) subject
to obtaining the Consents or making the registrations, declarations or filings
set forth in the next sentence, to the Knowledge of Buyer materially violate any
applicable Law binding upon Buyer or by which it or any material portion of its
assets are bound, except in the case of subsections (a), (b) and (c) such
matters as would not be reasonable expected to have a Material Adverse
Effect.  To the Knowledge of Buyer, no Consent of any Governmental Entity or any
other Person is required to be obtained by Buyer in connection with the
execution, delivery and performance of this Agreement and the other Ancillary
Documents to which Buyer is a party or the consummation of the transactions
contemplated hereby and thereby, except for (i) under the HSR Act, (ii) transfer
of Existing Site Permits, (iii ) the Required Third Party Consents (iv )
Consents the which the failure to obtain would not reasonably be expected to
have a Material Adverse Effect and (v ) Post-Closing Consents.
 
 
20

--------------------------------------------------------------------------------

 
 
4.4  Absence of Litigation.  Except as set forth on Schedule 4.4, there is no
Action pending or, to the Knowledge of Buyer, threatened against Buyer or any of
its Affiliates relating to the Acquired Assets or the transactions contemplated
by this hereby.
 
4.5  Brokers and Finders.  There is no investment banker, broker, finder,
financial advisor or other intermediary who has been retained by or is
authorized to act on behalf of the Buyer who is entitled to receive from Buyer
any fee or commission in connection with the transactions contemplated by this
Agreement.
 
4.6  Due Diligence.  Buyer is an informed and sophisticated buyer experienced in
financial and business matters and the evaluation and investment in businesses
such as Seller’s and the transactions as contemplated hereunder.  Buyer has
undertaken such investigation as it has deemed necessary to enable it to make an
informed decision with respect to the execution, delivery and performance of
this Agreement.  Seller has provided Buyer with an opportunity to ask questions
of the officers and management of Seller and its Affiliates.
 
4.7  Sufficient Funds.  Buyer has sufficient cash or cash equivalents available
to pay the aggregate Consideration on the terms and conditions contained in this
Agreement, and there is no restriction on the use of such cash or cash
equivalents for such purpose.
 
ARTICLE V
COVENANTS AND AGREEMENTS OF SELLER
 
5.1  Pre-Closing Access and Information.
 
(a) Subject to Section 6.1, and upon reasonable advance written notice, Seller
shall grant, or cause to be granted to, Buyer and its Representatives reasonable
access during Buyer’s normal business hours throughout the period beginning on
the date hereof through the Closing Date (the “Interim Period”) to the Acquired
Assets and the books and records and other information relating to the Employees
and to the Acquired Assets (subject to any applicable confidentiality
agreements, legal restrictions and legal privileges) for the purpose of
inspecting the same.  During the Interim Period, Seller shall use all
commercially reasonable efforts to (i)  furnish, or cause to be furnished to,
Buyer and its Representatives all data and information concerning the Acquired
Assets that may reasonably be requested by Buyer, and (ii) make available, or
cause to be made available, to Buyer and its Representatives, such personnel and
Employees of Seller and its Affiliates as may reasonably be
requested.  Notwithstanding the preceding sentences to the contrary, nothing in
this Agreement shall be construed to permit Buyer or its Representatives to have
access to any files, records, Contracts or documents of Seller or its Affiliates
relating to (A) Seller’s or its Affiliates’ inter-company or intra-company
feedstock and product pricing information, internal transfer prices, hedging
activity records and business inventory valuation procedures and records,
(B) any bids relating to the transactions contemplated by this Agreement and the
Ancillary Agreements, (C) any of the Excluded Assets, and (D) the negotiation or
execution of this Agreement.
 
(b) Notwithstanding anything contained in the Confidentiality Agreement to the
contrary, during the Interim Period, Seller shall use reasonable efforts to
provide to Buyer and its Representatives with reasonable access to the Employees
and the opportunity to interview
 
 
21

--------------------------------------------------------------------------------

 
 
such Employees outside the presence of Seller or its Representatives during
normal business hours in order to discuss post-Closing employment matters.
 
5.2  Conduct of Business.
 
(a)  During the Interim Period, and except as expressly contemplated under this
Agreement, as required by Law or as or set forth in Schedule 5.2, without the
prior written consent of Buyer, which consent shall not be unreasonably
withheld, conditioned or delayed:
 
(i) Seller shall not enter into any Contract which constitutes a Material
Contract if such Material Contract would be an Assumed Contract or amend,
rescind, terminate or waive any rights under any Assumed Contract;
 
(ii) Seller shall conduct its business in the ordinary course of business
consistent with past practice;
 
(iii) Seller shall use reasonable efforts to maintain in full effect all
policies of insurance relating to the Acquired Assets existing as of the
Agreement Date;
 
(iv) Seller shall not sell, lease or otherwise transfer or dispose of, or grant
or permit, by Seller or its Affiliate’s direct action, any Lien on any of the
Acquired Assets;
 
(v) except as reasonably necessary for the safe operation of the Acquired
Assets, Seller shall not incur, or commit to incur, any liability or any
obligation to make capital expenditures, which would survive the Closing, with
respect to the Acquired Assets in excess of $100,000 individually or $250,000 in
the aggregate;
 
(vi) other than pursuant to Section 1.5 and except as reasonably necessary for
the safe operation of the Acquired Assets, Seller shall not incur, or commit to
incur, any liability or any obligation to make operating expenditures which
liability or obligations would become an Assumed Liability other than in the
ordinary course of business;
 
(vii) Seller shall not settle any Action or Claim relating to or affecting the
Acquired Assets post-Closing in an amount that exceeds $100,000 or Actions or
Claims that collectively exceed $250,000 in the aggregate;
 
(viii) Seller shall not merge, consolidate, convert, liquidate, dissolve or
otherwise wind up its business;
 
(ix) Seller shall not (A) enter into any collective bargaining agreement or
enter into, terminate or amend any Contract which will become an Assumed
Contract (including employment, severance, change in control, retention, bonus,
or incentive agreement) with any Employee or, other than in the ordinary course
of business; (B) increase the salary, wage, bonus or incentive compensation,
remuneration or benefits available or applicable to the employment of any
Employee; provided, however, that Seller may pay any accrued annual bonus and
any holiday bonus payable and any other accrued compensation to any Employee due
and owing during the Interim Period and that Seller is otherwise legally
obligated to pay; or (C) terminate the employment of any Employee unless such
termination is consistent with past
 
 
22

--------------------------------------------------------------------------------

 
 
business practices and, in the reasonable, good faith opinion of Seller,
necessary for the safe and efficient operation of the Acquired Assets;
 
(x) neither Seller nor any Affiliate of Seller shall commit itself to do any of
the foregoing negative covenants.
 
(b)  Notwithstanding anything in this Agreement to the contrary, Seller shall be
permitted to (i) dividend, distribute or transfer all cash on-hand to any
Affiliate of Seller before or as of the Closing Date and (ii) take all necessary
steps, including any governmental filings, as may be necessary or advisable in
connection therewith, provided that no such action may result in, cause or have
a Material Adverse Effect on Seller or its Affiliates’ ability to fully perform
its obligations under this Agreement.
 
5.3  Schedules.  Prior to the Closing, Seller may, from time to time, by written
notice to Buyer, supplement or amend the Disclosure Schedule solely with respect
to matters arising on or after the date of this Agreement, and if the Closing
occurs, any such supplement or amendment will be effective to cure and correct
any breach of any representation, warranty or covenant that would have existed
if Seller would not have made such supplement or amendment.  Other than a
supplement or amendment relating to matters permitted or consented to under
Section 5.2 or matters which do not involve Losses to Buyer in excess of
$500,000 in the aggregate, if such supplement or amendment discloses any facts
that would reasonably be expected to cause any of the Closing conditions in
Article IX not to be satisfied, then the Parties shall negotiate in good faith
for a period not to exceed thirty (30) days to determine a reasonable adjustment
to the Consideration to adequately reflect any Losses estimated to be incurred
as a result of such matter; provided, however, that if no such adjustment is
agreed by the Parties by the expiration of such period, then either Party shall
have the right to terminate this Agreement pursuant to Section
10.1(e).  Notwithstanding the foregoing, Seller shall not amend Schedule 2.6
after the Agreement Date.
 
5.4  Reimbursement for Waste Water Treatment Plant.  Seller shall promptly
reimburse Buyer for all actual out-of-pocket costs incurred by Buyer in
connection with the Buyer’s idling of the Waste Water Treatment Plant and the
removal and disposal by Buyer of the wastes therein, as detailed on Schedule
1.3(b)(vii).
 
ARTICLE VI
COVENANTS AND AGREEMENTS OF BUYER
 
6.1  Pre-Closing Access and Inspections.
 
(a)  During the Interim Period, Buyer shall not contact or communicate with any
employees, customers, suppliers or distributors of Seller or its Affiliates or
the Acquired Assets solely in connection with or with respect to this
Transaction or any of the matters contemplated by this Agreement, except with
Seller’s prior written consent, not to be unreasonably withheld, conditioned or
delayed; provided, however, that Buyer may communicate with J.P. Morgan Ventures
Energy Corporation, a Delaware corporation (“JPM”), solely with respect to a
terminal agreement without being deemed to be in breach or violation of the
terms and conditions set forth in the Confidentiality Agreement.
 
 
23

--------------------------------------------------------------------------------

 
 
(b)  Any inspection or investigation conducted by Buyer or its Representatives
prior to the Closing (i) shall be conducted in accordance with applicable Laws
and in such manner as not to interfere unreasonably with the business of Seller
or its Affiliates or the Acquired Assets; or (ii) shall not entitle Buyer to
conduct any Phase II environmental assessments or any other sampling or testing
of soil or ground or surface water at, or under, the Real Property, without the
prior written consent of Seller, with Buyer being limited to visual inspections
of the Refinery Facility and the Acquired Assets and the review of Seller’s and
its Affiliates’ records and any other publicly available materials or
information with regard to these matters.  Buyer shall bear the risk of injury
to any of its Representatives conducting any inspection or investigation of the
Refinery Facility or the Acquired Assets; provided however, that Buyer shall not
bear such risk if the injury is solely caused by the gross negligence or willful
misconduct of Seller, its Representatives or its Affiliates and in such event,
Seller shall be fully liable therefore.
 
(c)  Notwithstanding any provision to the contrary contained in this Agreement,
Buyer’s and Seller’s obligations under the last sentence in Section 6.1(b) shall
survive the Closing or the earlier termination of this Agreement, in accordance
with the survival provisions set forth in Section 11.6.

 
6.2  Post-Closing Preservation of Books and Records; Access.
 
(a)  For a period of six (6) years from and after the Effective Time, Buyer
shall, and shall cause its Affiliates to, upon receipt of reasonable prior
written request from Seller, (i) afford to Seller and its Representatives
reasonable access during Buyer’s normal business hours to the Buyer’s employees,
the Site and to the Books and Records delivered to Buyer by Seller at Closing;
(ii) provide Seller, at Seller’s expense, with copies of the Books and Records
delivered to Buyer by Seller at Closing; and (iii) at Seller’s expense,
reasonably cooperate with Seller in all respects, including the making available
to Seller of Buyer’s employees as witnesses or deponents, in each case, in
respect of (1) financial reporting, (2) Tax or similar purposes, (3) purposes of
investigating Claims or pursuing Actions in respect of Third Parties or
Governmental Entities (4) addressing environmental matters involving the Site or
(5) any other proper purpose.  Buyer shall, and shall cause its Affiliates to,
keep and maintain the Books and Records delivered to Buyer by Seller at Closing
for a period of six (6) years from the Closing Date or such longer periods as
may be required by applicable Law; provided, however, that if Buyer desires to
destroy or dispose of any such records during or after the expiration of such
period, then Buyer will first offer to Seller in writing at least sixty (60)
days before such destruction or disposition to surrender such records to Seller,
and if Seller does not accept such offer within thirty (30) days after receipt
of such offer, then Buyer may take such action.
 
(b)  For a period of six (6) years from and after the Effective Time, Seller
shall and shall cause its Affiliates to, upon receipt of reasonable prior
written request from Buyer, (i) afford to Buyer and its Representatives
reasonable access during normal business hours to Seller’s employees and to
properties and records of Seller; (ii) provide Buyer, at Buyer’s expense, with
copies of any books, records or accounts relating to the Acquired Assets or the
Assumed Liabilities; and (iii) at Buyer’s expense, reasonably cooperate with
Buyer in all
 
 
24

--------------------------------------------------------------------------------

 
 
respects, including the making available to Buyer of Seller’s employees as
witnesses or deponents, in each case, in respect of (1) financial reporting, (2)
Tax or similar purposes, (3) purposes of investigating Claims or pursuing
Actions in respect of Third Parties or Governmental Entities (4) addressing
environmental matters involving the Site or (4) any other proper purpose.   If
Seller desires to destroy or dispose of any such records related to the Acquired
Assets or Assumed Liabilities during of after the expiration of such six (6)
year period, then Seller will first offer to Buyer in writing at least sixty
(60) days before such destruction or disposition to surrender such records to
Buyer, and if Buyer does not accept such offer within thirty (30) days after
receipt of such offer, then Seller may take such action.
 
6.3  Cooperation for Retained Claims.  With respect to all matters that
constitute Retained Liabilities or Assumed Liabilities and for so long as Seller
or Buyer, as applicable, is contesting or defending such matter in a Third Party
Action or any Claim, each Party shall cooperate (at no cost to the cooperating
Party) with the other Party, its respective Affiliates and their respective
counsel in their efforts to conduct or resolve such matters, including by making
available to them such documents and witnesses as may be deemed necessary or
useful therefor in that party’s reasonable discretion.
 
6.4  Excluded Intellectual Property.  Buyer agrees that it will not use, and
after Closing shall cause its Affiliates not to use, any of the Excluded
Intellectual Property.  Buyer acknowledges and agrees with Seller that the
Excluded Intellectual Property and the goodwill represented thereby and
pertaining thereto, are being retained by Seller and its Affiliates.  Within
sixty (60) days following the Closing Date, Buyer shall remove all
identifications of Excluded Intellectual Property from all Acquired Assets, line
markers materials, supplies, invoices or related items used by Buyer.  Buyer
will promptly, but in no event later than thirty (30) days after the Closing
Date, contact every appropriate one-call agency in the vicinity of the Acquired
Assets and have the contact information for one-calls changed from Seller’s or
its Affiliates’ name to Buyer’s name.  Buyer shall also provide revised maps to
the one-call agencies where appropriate or required.
 
6.5  Performance Bonds and Guaranties.  Buyer shall use its commercially
reasonable efforts to secure the unconditional release, as of the Closing Date,
of Seller from the Credit Support Instruments as to the Acquired Assets,
including effecting such release by providing guarantees or other substitute
credit support (but only to the extent that such substitute credit support
applies to the Acquired Assets), and Buyer shall use commercially reasonable
efforts to be substituted in all respects for Seller, so that the Buyer shall be
solely responsible for the obligations of such Credit Support Instruments.  To
the extent Buyer is unable to obtain the release of Seller or the release of any
Credit Support Instrument as to the Acquired Assets prior to the Closing Date,
Buyer shall indemnify Seller for any and all costs and Losses arising from or
relating to such Credit Support Instrument following the Effective Time.  In the
event that any Credit Support Instrument has not been terminated and Seller has
not been released as of the Closing Date, Seller shall be permitted to terminate
such Credit Support Instrument as to the Acquired Assets as promptly as possible
under the terms of such Credit Support Instrument.  Seller shall reasonably
cooperate with Buyer in assisting Buyer with obtaining such releases to the
Credit Support Instruments.
 
 
25

--------------------------------------------------------------------------------

 
 
6.6  Insurance.  Buyer acknowledges and agrees that all insurance policies
maintained by Seller in respect of the Acquired Assets may be terminated by
Seller as of the Effective Time.  Buyer further agrees not to, and to require
that no Affiliate shall, make any Claims under such insurance policies.  Buyer
agrees to arrange insurance coverage for itself and the Acquired Assets as of
the Effective Time with insurers of its own choice.  Buyer further acknowledges
that it has no right, title or interest in any unearned premiums on any
insurance policies maintained by Seller.
 
ARTICLE VII
COVENANTS AND AGREEMENTS OF SELLER AND BUYER
 
7.1  Expenses.  Except as explicitly provided otherwise in this Agreement or by
applicable Law, all costs and expenses incurred by the Parties in connection
with the consummation of the transactions contemplated hereby shall be borne
solely and entirely by the Party which has incurred such expenses.
 
7.2  Injunctions.  If any Governmental Entity having jurisdiction over any Party
issues or otherwise promulgates any Order that prohibits the consummation of the
transactions contemplated hereby, the Parties will use their commercially
reasonable efforts to (a) have such injunction dissolved or otherwise eliminated
as promptly as possible and (b) pursue any underlying Action diligently and in
good faith prior to and after the Closing.
 
7.3  Payments Received.  Seller and Buyer agree that after the Closing they
shall hold and promptly transfer and deliver to the other Party, from time to
time as and when received by them, any cash or checks with appropriate
endorsements (using their reasonable efforts not to convert such checks into
cash), or other property (including Tax refunds) that they may receive at or
after the Closing which properly belongs to the other Party.
 
7.4  Permits; Transfers; Cooperation.
 
(a)  For a period of six (6) months after Closing, Seller shall cooperate with
Buyer and assist Buyer in identifying and obtaining all Permits (besides
Existing Site Permits) necessary for Buyer to own and operate the Acquired
Assets from and after the Closing Date; provided, however, that (i) Seller shall
not be required to incur any out-of-pocket costs and expenses in connection with
the foregoing and Buyer shall reimburse Seller for any such reasonable costs and
expenses; and (ii) Seller shall not be required to assume any liability or
obligation in connection with the foregoing and Buyer shall indemnify, defend
and hold harmless for any such liability or obligation.
 
(b)  Seller and Buyer shall cooperate, each using their respective commercially
reasonable efforts, to transfer, obtain, or to cause to be transferred or
obtained, prior to the Closing or as soon as practicable thereafter, all
Existing Site Permits, including Environmental Permits necessary for Buyer to
own or operate the Business.  During the period commencing on the Agreement Date
and continuing until one hundred eighty (180) days after the Closing Date (which
180-day period may be extended in thirty (30) day increments by the mutual
written agreement of Buyer and Seller, provided that, in no case shall such
aggregate period, including any extensions, end later than the date that is nine
(9) months after the Closing Date) (i) Seller
 
 
26

--------------------------------------------------------------------------------

 
 
and Buyer shall provide or cause to be provided to the other Party all
commercially reasonable assistance as is reasonably requested in connection with
securing (and/or terminating, if required by applicable Environmental Law) any
such Existing Site Permits, and (ii) if any such Existing Site Permits are not
secured prior to the Closing, the Seller and the Buyer shall each use their
respective commercially reasonable efforts to cooperate in any lawful and
reasonable arrangement reasonably proposed by the other Party under which the
Buyer shall obtain the benefit of such Existing Site Permits held by the Seller
in connection with the ownership or operation of the Business following the
Effective Time.
 
(c) The Buyer shall indemnify and hold harmless the Seller and its Affiliates
from and against any and all liabilities arising out of or relating to any
arrangement established pursuant to Section 7.4(b) to the extent related to any
period of such arrangement.
 
7.5  HSR Matters.  Buyer and Seller have each filed their respective
Notification Reports with the FTC respecting the transactions contemplated by
this Agreement and have requested early termination under the HSR Act.  Buyer
and Seller shall use their respective commercially reasonable efforts to (a)
obtain all authorizations or waivers required under the HSR Act to consummate
the transactions contemplated hereby, including making all filings with the
Antitrust Division of the DOJ and the FTC required in connection therewith and
(b) respond as promptly as practicable to all inquiries received from the DOJ or
the FTC for additional information or documentation.  Buyer shall be responsible
for paying all filing fees associated with filings under the HSR Act.  Each of
Buyer and Seller shall furnish to the other Party such necessary information and
reasonable assistance as the other may reasonably request in connection with its
preparation of any filing that is necessary under the HSR Act.  Buyer and Seller
shall keep each other apprised of the status of any communications with, and any
inquiries or requests for additional information from, the FTC or the DOJ.
Notwithstanding any term or provision set forth herein to the contrary, each of
Buyer and Seller shall have the right to terminate this Agreement and their
Affiliates shall have the right to terminate the Pipeline Asset Purchase
Agreement upon receipt from the DOJ or FTC of a second inquiry for additional
information or documentation after compliance by Seller and Buyer with any such
initial inquiry by the DOJ or FTC.  Notwithstanding anything to the contrary
contained herein, Buyer shall have no obligation to sell or divest any of its
assets or any of the assets of its Affiliates assets pursuant to any Divestiture
Order, and Buyer’s (or its Affiliates’) failure to sell or divest any of its
assets shall not be deemed to be a breach or default by Buyer of this Agreement.
 
7.6  Public Announcements.  No Party shall issue any press release or other
public announcement with respect to this Agreement or the transactions
contemplated hereby without the prior written approval of the other Party, not
to be unreasonably withheld; except as set forth on Schedule 7.6 or as may be
required by such Party or its Affiliates under applicable Law or stock exchange
rules.
 
7.7  Confidentiality.
 
(a) The Parties agree to be bound by the terms and conditions of that certain
Confidentiality Agreement between Western Refining, Inc. and Plains Marketing,
L.P. entered into on September 28, 2010, as amended by that certain Amendment to
Confidentiality Agreement, dated August 30, 2011 (the “Confidentiality
Agreement”).  The Parties further agree
 
 
27

--------------------------------------------------------------------------------

 
 
that the terms and conditions of this Agreement, the Ancillary Agreements and
all other transaction documents and all communications in connection with the
negotiation of the foregoing shall be deemed “Confidential Information” as such
term is defined in, and subject to, the terms of the Confidentiality
Agreement.  Effective upon the Closing, the Confidentiality Agreement shall
terminate.
 
(b) From and after the Closing, Seller shall, and shall cause its Affiliates and
their respective Representatives to keep confidential and not disclose any
information to any Person related to the transaction contemplated herein
(including any terms and conditions), except as may be approved by Buyer (the
“Restricted Information”).  The obligation to keep such Restricted Information
confidential shall continue for three (3) years from the Closing Date and shall
not apply to any information which (i) is in the public domain, (ii) is
published or otherwise becomes part of the public domain through no fault of
Seller or its Affiliates or (iii) becomes available to Seller or its Affiliates
on a non-confidential basis from a source that did not acquire such information
(directly or indirectly) from Seller or its Affiliates.  Notwithstanding the
foregoing, Seller may make disclosures as required by applicable Law or any
Governmental Entity and in connection with disputes hereunder; provided that
Seller, to the extent practicable, shall deliver to Buyer written notice at
least ten (10) Business Days prior to the day Seller is to disclose any
Restricted Information so that Buyer may seek a protective order or other
appropriate remedy or waive compliance with the provisions of this Section.
 
(c) Notwithstanding anything in this Agreement to the contrary, the Buyer and
Seller agree that (i) the documents covered by Section VI.H.1.b of the RCRA CMI
Consent Order shall be submitted to the U.S. EPA Region III and the VDEQ subject
to a claim of “Confidential Business Information”, and (ii) appropriate notice
of this transaction shall be given, subject to a claim of “Confidential Business
Information,” to Governmental Entities where required by Environmental Permits,
the RCRA CMI Consent Order, or the Sunshine Decree.
 
7.8  Notice of Certain Events.  After the Closing Date, each Party shall
promptly notify the other Party of all notices, communications or Actions
initiated by any Governmental Entity and known to such Party with respect to the
Acquired Assets that would reasonably be expected to be a basis for an
Indemnified Claim by an Indemnified Party pursuant to Section 11.1.
 
7.9  Further Assurances.  After the Closing, each Party shall take such further
actions, including obtaining Consents from Third Parties, and execute such
further documents as may be reasonably necessary or reasonably requested by any
other Party in order to effectuate the intent of this Agreement and the
Ancillary Agreement and to provide such other Party with the intended benefits
of this Agreement and the Ancillary Agreements.
 
7.10  Tax Matters.
 
(a)  Preparation and Filing of Tax Returns.
 
(i) With respect to any Tax Return related to the Acquired Assets for a period
ending on or before the Closing Date that is required to be filed on or after
the
 
 
28

--------------------------------------------------------------------------------

 
 
Closing Date by Buyer, Seller shall prepare such Tax Return in a manner
consistent with prior practices and deliver it to Buyer (along with supporting
documentation and with any payment (to be made by wire transfer) required to be
made with such Tax Return) at least ten (10) days prior to the due date for such
Tax Return.  Seller shall revise such Tax Return to reflect any reasonable
changes requested by Buyer and return the same to Buyer for filing no later than
two (2) Business Days before the date such Tax Return is required to be
filed.  Assuming Seller complies with all time requirements contained in this
Section 7.10(a)(i), Buyer shall timely file any such Tax Return with the
appropriate Taxing Authority and remit to such Taxing Authority any amount
received from Seller pursuant to this Section 7.10(a)(i).
 
(ii) With respect to any Tax Return related to the Acquired Assets or the
Assumed Liabilities for a Straddle Period, Buyer shall provide a draft of such
Tax Return to Seller on or prior to the date that is ten (10) days prior to the
due date therefore, along with a supporting schedule that shows the allocation
of liability for Taxes due with such Tax Return pursuant to Section 7.10(b), for
Seller’s review and comment.  Buyer shall revise such Tax Return to reflect any
reasonable changes requested by Seller and timely file such Tax Return.
 
(b)  Allocation of Straddle Period Taxes.  In the case of Taxes that are payable
with respect to any Straddle Period, Seller shall be responsible for the portion
of any such Taxes that is attributable to the portion of the period ending on
the Closing Date, determined as follows:
 
(i) in the case of Taxes that are either (A) based upon or related to income or
receipts, or (B) imposed in connection with any sale or other transfer or
assignment of property (real or personal, tangible or intangible), deemed equal
to the amount that would be payable if the Tax Period ended with (and included)
the Closing Date; provided, however, that exemptions, allowances or deductions
that are calculated on an annual basis (including depreciation and amortization
deductions) shall be allocated between the portion of the Straddle Period ending
on and including the day before the Closing Date and the period beginning on and
after the Closing Date in proportion to the number of days in each portion; and
 
(ii) in the case of Taxes that are imposed on a periodic basis with respect to
the assets or capital, deemed to be the amount of such Taxes for the entire
Straddle Period (or, in the case of such Taxes determined on an arrears basis,
the amount of such Taxes for the immediately preceding period), multiplied by a
fraction the numerator of which is the number of calendar days in the portion of
the Straddle Period ending on and including the Closing Date and the denominator
of which is the number of calendar days in the entire Straddle
Period.  Specifically, all ad valorem, property and similar taxes (“Property
Taxes”) assessed with respect to the Acquired Assets for calendar year 2011, or
calendar year 2012, if applicable, shall be prorated between Seller and Buyer
based on their relative number of days of ownership of the Acquired Assets
during calendar year 2011 or calendar year 2012, if applicable.  Seller shall
pay to Buyer at Closing Seller’s share of the 2011 Property Taxes or the 2012
Property Taxes, if applicable.  To the extent the actual amount of 2011 Property
Taxes is not determinable
 
 
29

--------------------------------------------------------------------------------

 
 
at Closing, Buyer and Seller shall utilize the most recent information available
in estimating the amount to be paid by Seller at Closing.  Upon determination of
the actual amount of 2011 Property Taxes the 2012 Property Taxes, if applicable,
Seller shall pay to Buyer within fifteen (15) days any additional amount
necessary to equal Seller’s share of the 2011 Property Taxes and the 2012
Property Taxes, if applicable; in the event the amount paid by Seller at Closing
exceeds Seller’s share of 2011 Property Taxes and the 2012 Property Taxes, if
applicable, Buyer shall refund within fifteen (15) days any such overage to
Seller.
 
(c)  Refund and Tax Benefits.
 
(i) Any Tax refunds related to the Acquired Assets or Assumed Liabilities that
are received by Buyer or any of its Affiliates, and any amount credited against
Taxes to which Buyer or any of its Affiliates become entitled, that relate to
Pre-Closing Tax Period or to the portion of a Straddle Period that ends on the
day before the Closing Date shall be for the account of Seller, and Buyer shall
pay over to Seller any such refund or the amount of any such credit within
fifteen (15) days after receipt or entitlement thereto.
 
(ii) Any Tax refunds related to the Acquired Assets or Assumed Liabilities that
are received by Seller or any of its Affiliates, and any amount credited against
Taxes to which Seller or any of its Affiliates become entitled, that relate to
any post-Closing Tax Period or to the portion of a Straddle Period that arises
on or after the Closing Date shall be for the account of Buyer, and Seller shall
pay over to Buyer any such refund or the amount of any such credit within
fifteen (15) days after receipt or entitlement thereto.
 
(d)  Tax Assistance.  After the Closing Date, each Party shall provide such
assistance as the other Party may from time to time reasonably request in
connection with the preparation of Tax Returns required to be filed, any audit
or other examination by any taxing authority, any judicial or administrative
proceeding relating to liability for Taxes, or any Claim for refund in respect
of such Taxes or in connection with any litigation and proceedings or
liabilities related to the Acquired Assets or the Assumed Liabilities, including
making available employees for interviews, litigation preparation and
testimony.  The requesting Party shall reimburse the assisting Party for the
reasonable out-of-pocket costs incurred by the assisting Party after having
received the prior written approval therefore from the requesting Party.
 
(e)  Consideration Allocation.  The Parties agree to allocate the Consideration
(and all other capitalizable costs) among the Acquired Assets for all purposes
(including financial accounting and Tax purposes) as set forth on
Schedule 7.10(e) (the “Consideration Allocation”).  Seller and Buyer shall
report consistently with the Allocation in all Tax Returns, including IRS Form
8594, which Buyer and Seller shall timely file with the IRS, and neither Buyer
nor Seller shall take any position in any Tax Return that is inconsistent with
the Consideration Allocation unless required to do so by a final determination
as defined in Section 1313 of the Code.  Each of Seller and Buyer agree to
promptly advise each other regarding the existence of any Tax audit, controversy
or litigation related to the Consideration Allocation.
 
 
30

--------------------------------------------------------------------------------

 
 
7.11  Real Estate Matters.  (a)  Seller shall, at no cost to Seller, use its
commercially reasonable efforts to cooperate with Buyer in (i) obtaining surveys
of and information and documentation relating to all Real Property; (ii)
obtaining a title insurance commitment covering all material Real Property.  All
costs incurred in connection with the foregoing, including survey and title
insurance costs, shall be borne by Buyer.
 
(b)  Buyer shall use commercially reasonable best efforts to obtain a revised
title commitment with an effective date as close as possible to the Closing Date
in order to limit the gap period.
 
(c)  Buyer agrees to request that Chicago Title Insurance Company (the “Title
Company”) remove from the commitment for the title insurance policy to be
obtained by Buyer at Closing in connection with the Transaction (the “Title
Policy”) any gap exception language (“Gap Exception”) with respect to the period
beginning with (i) the date appearing on its most recently updated issued
Commitment to Insure and ending with (ii) recordation of the Deed (which shall
be deemed to be no later than (1) business day after the delivery of the Deed)
from the Seller to the Title Company, or as soon thereafter as the filing office
re-opens in the event of a scheduled or unscheduled closing (the “Gap
Period”).  If the Title Company refuses to remove the Gap Exception without a
gap indemnity from Seller, then Seller will attempt to agree to a form of gap
indemnity in favor of the Title Company which is sufficient to have the Gap
Exception removed.  If the Seller does not deliver to the Title Company a gap
indemnity mutually acceptable to Seller and the Title Company sufficient to
cause the Title Company to remove the Gap Exception in connection with the
issuance of the Title Policy, then Seller agrees with Buyer to promptly defend,
remove, bond or otherwise fully dispose of any lien, encumbrance or adverse
claim affecting title to the Real Property that arises during the Gap Period,
and first appears in the public records during the Gap Period, but only to the
extent (x) Buyer makes a claim with respect thereto within twelve (12) months
after the date of the Deed, and (y) such lien, encumbrance or adverse claim: (i)
is placed on the Real Property by or against the Seller during the Gap Period,
(ii) is the result of a lien being filed against the Seller during the Gap
Period as a result of the action or inaction of the Seller or (iii) is the
result of any filing or recordation by the Seller during the Gap Period, and to
indemnify the Buyer against all loss, damage, expense, costs and fees, including
but not limited to reasonable attorney’s fees, accruing until resolution which
may result from the Seller not promptly defending, removing, bonding or
otherwise fully disposing of any such lien, encumbrance or adverse claim placed
against the Real Property.  Notwithstanding anything to the foregoing, if the
Title Company agrees to issue the Title Policy with the Gap Exception removed
without receiving a gap indemnity from Seller, then no further obligations or
indemnity will be owed by Seller to Buyer under this Section 7.11(c).
 
7.12  Casualty Loss.
 
(a) If, during the Interim Period, all or any portion of the Acquired Assets are
damaged or destroyed in whole or in part (the portion of the Acquired Assets so
damaged or destroyed, the “Damaged Portion”), whether by fire, theft, vandalism,
flood, wind, explosion or other casualty (a “Casualty Event”), Seller shall
notify Buyer promptly in writing (a “Casualty Event Notice”) of the Casualty
Event.  The Casualty Event Notice shall include: (i) a reasonable description of
the facts and circumstances surrounding the Casualty Event; (ii) Seller’s
preliminary assessment of the effect of the Casualty Event on the Acquired
Assets; and (iii) Seller’s
 
 
31

--------------------------------------------------------------------------------

 
 
preliminary assessment of whether, and the extent to which, any losses sustained
as a result of such Casualty Event are covered by one or more insurance policies
(including property/casualty and workers’ compensation policies) maintained
immediately prior to the Closing by the Seller.
 
(b)  If: (i) Seller reasonably expects the Damaged Portion resulting from a
Casualty Event can be fully repaired or restored in accordance with applicable
Laws on or before 180 days following the occurrence of the Casualty Event (the
“Casualty Event Termination Date”); and (ii) the Casualty Event is greater
than $10,000,000.00, then Buyer may elect, in its sole discretion, to either (A)
repair and restore such Damaged Portion at Buyer’s expense, and Buyer shall be
entitled to all of the insurance proceeds which Seller or any of its Affiliates
actually receive with respect to such Casualty Event, or (B) notify Seller that
Buyer does not elect to repair and restore such Damaged Portion, at which time
Seller can elect to either (1) repair or restore such Damaged Portion by the
Casualty Event Termination Date, or (2) not repair or restore such Damaged
Portion by the Casualty Event Termination Date.  If Seller reasonably expects
the Damaged Portion resulting from a Casualty Event cannot be fully repaired or
restored in accordance with applicable Laws on or before the Casualty Event
Termination Date, then either Party may either (i) terminate this Agreement or
(ii) agree to a mutually acceptable solution related thereto.
 
(c)  If, with respect to any Casualty Event greater than $10,000,000 that Buyer
elected not to repair and restore such Damaged Portion, Seller elects to repair
or restore such Damaged Portion by the Casualty Event Termination Date, then:
(i) Seller shall promptly commence and diligently execute the repair and/or
restoration of such Damaged Portion to the condition thereof immediately prior
to such Casualty Event in a good and workmanlike manner and in accordance with
applicable Laws at its sole cost and expense; (ii) Seller shall be entitled to
all of the insurance proceeds to which the Seller or any of its Affiliates are
entitled with respect to such Casualty Event; (iii) such Casualty Event shall
have no effect for purposes of determining whether Buyer’s conditions to Closing
set forth in Section 9.1 or Section 9.2 have been fulfilled; and (iv) the
Closing and the Termination Date shall be delayed for such reasonable time as is
necessary for Seller to complete any such repair or restoration.
 
(d)  If, with respect to any Casualty Event greater than $10,000,000 that Buyer
elected not to repair and restore such Damaged Portion, Seller elects not to
repair or restore such Damaged Portion by the Casualty Event Termination Date,
then Buyer may elect by written notice to Seller not later than fifteen (15)
days after Buyer’s receipt of the Seller’s election not to repair or restore
such Damaged Portion to either: (A) proceed to Closing, and (i) neither Party’s
rights or obligations under this Agreement shall be affected in any way; (ii) no
breach of any representations or warranties under this Agreement shall be deemed
to have occurred as a result of such Casualty Event; and (iii) there shall be a
reduction in the amount of $10,000,000.00 to the Purchase Price; or (B) elect
not to close, at which time either Party may terminate this Agreement.
 
(e)  If the Casualty Event is $10,000,000.00 or less, then: (i) neither Party’s
rights or obligations under this Agreement shall be affected in any way; (ii) no
breach of any
 
32

--------------------------------------------------------------------------------

 
 
representations or warranties under this Agreement shall be deemed to have
occurred as a result of such Casualty Event; and (iii) there shall be no change
to the Purchase Price.
 
7.13  Designated Orders.
 
(a)  Buyer and Seller agree to the following division of responsibility for
compliance with, and all further remedial obligations under, the RCRA CMI
Consent Order:
 
(i) Seller shall complete the construction of CAMU in accordance with the
requirements of the RCRA CMI Consent Order and the CMI Work Plan as in effect on
the Agreement Date and the specifications approved pursuant thereto.
 
(ii) Seller shall cooperate with Buyer in all actions, measures and efforts
necessary for Buyer to replace Seller as the sole respondent under the RCRA CMI
Consent Order, including execution of such documentation as may be required by
the EPA and the replacement of applicable financial sureties.
 
(iii) On and after the Effective Time, Buyer shall assume responsibility for and
comply with all obligations and all remaining work required to be performed
under the RCRA CMI Consent Order (including the provision of any required
financial assurance), except for any construction activities which have been
commenced by Seller prior to the Effective Time but which continue past the
Effective Time in order to complete the initial construction of the CAMU. Until
Seller is no longer a party to the RCRA CMI Consent Order, Buyer shall ensure
that Seller is (i) kept fully informed of all compliance activities under the
RCRA CMI Consent Order on a quarterly basis (ii) copied on all correspondence
associated with the RCRA CMI Consent Order, (iii) is provided timely notice of
all material conference calls or meetings with EPA or other persons, and (iv) is
permitted to participate in all such calls or meetings.
 
(iv) Except for completion of the construction of the CAMU as set forth above,
Buyer shall be responsible for and comply with and herein assumes all
obligations and liability for future obligations under the RCRA CMI Consent
Order, including RCRA corrective action work required in connection with the
Acquired Assets (provided that such corrective action work did not arise out of
Seller’s completion of (or failure to complete) the construction of the CAMU,
for which Seller shall be solely responsible).  For purposes of clarity, Buyer
acknowledges that Seller’s only responsibility with respect to the CAMU is to
complete the construction of the CAMU in accordance with construction
specifications existing as of the Agreement Date.  From and after the Effective
Time, Buyer will be responsible for all modifications, extensions and changes to
the CAMU and for all repair and maintenance costs associated with the CAMU
(provided that such modifications, extensions, changes and costs do not arise
out of Seller’s completion of (or failure to complete) the construction of the
CAMU, for which Seller shall be solely responsible).
 
(v) Should the EPA refuse or fail to release Seller from its status as a
respondent under the RCRA CMI Consent Order, then Buyer shall continue to
observe the requirements in Section 7.13(a)(iii), but liability for compliance
with, and further remedial obligations under, the RCRA CMI Consent Order shall
transfer to Buyer as provided in Section
 
 
33

--------------------------------------------------------------------------------

 
 
7.13(a)(iv) above and the Parties shall comply with the use restrictions and
other requirements imposed thereby.
 
(b)  Buyer and Seller agree to the following division of liability for
compliance with, and all further obligations under, the Sunshine Decree:
 
(i) Seller shall cooperate with Buyer in all actions, measures and efforts
necessary for Buyer to replace Seller as the sole defendant and liable party
under the Sunshine Decree, including executing such documentation as may be
required by the EPA.
 
(ii) On and after the Effective Time, Buyer shall assume responsibility for all
obligations and all remaining work required to be performed under the Sunshine
Decree; provided, however, that Seller shall remain responsible for any fines or
penalties that may be assessed against the Seller for failure to comply with the
Sunshine Decree prior to the Effective Time.  Until Seller is no longer a party
to the Sunshine Decree, Buyer shall ensure that Seller is (i) kept fully
informed of all compliance activities under the Sunshine Decree on a quarterly
basis, (ii) copied on all correspondence associated with the Sunshine Decree,
(iii) provided timely notice of all material conference calls or meetings with
EPA or other persons, and (iv) permitted to participate in all such calls or
meetings.
 
(iii) Should the EPA or any applicable court refuse or fail to release Seller
from its status as a defendant and liable party under the Sunshine Decree, then
Buyer shall continue to observe the requirements set forth in Section
7.13(b)(ii), but liability for compliance with, and further obligations under,
the Sunshine Decree shall transfer to Buyer as provided in Section 7.13(b)(ii).
 
7.14  Deed.  Buyer and Seller agree that in the Deed they will include an
irrevocable permanent easement which (i) grants both Buyer and Seller access for
the purpose of carrying out their obligations under the RCRA CMI Consent Order;
and (ii) imposes upon the Buyer's and any subsequent grantee's use of the
Facility the restrictions of Section VI.G of the RCRA CMI Consent Order. Buyer
further agrees to abide by the use restrictions and other requirements imposed
under Sections VI.G. and VI.H. of the RCRA CMI Consent Order.
 
ARTICLE VIII
EMPLOYMENT MATTERS
 
8.1  Offers of Employment.
 
(a)  Before the Closing Date, and after having an opportunity to interview the
Employees, Buyer or an Affiliate of Buyer shall make an offer of employment to
each Employee, including Employees who are receiving short-term disability
benefits or are on family, medical, long-term disability, administrative or
military leave or any other type of leave that entitles the Employee to
reinstatement upon completion of the leave under the applicable leave policy of
Seller or its Affiliates or pursuant to applicable Law (each an “Employee on
Leave”), which such offer shall be effective as of the Effective Time.  At least
five (5) days prior to the Closing, Buyer shall inform Seller which Employees
(other than any Employee’s on Leave) have accepted the offers made to them and
each such Employee (each, a “Transferred Employee”; any Employee of Seller  who
does not accept the offer made to him or her by Buyer
 
 
34

--------------------------------------------------------------------------------

 
 
or an Affiliate of Buyer shall be referred to herein as a “Retained Employee”)
shall become employed by Buyer or its Affiliate as of the Effective Time; except
that any Employee on Leave shall have thirty (30) days after returning to active
work status to accept Buyer’s offer of employment and upon acceptance of such
offer shall become employed by Buyer or its Affiliate as of the Effective Time
and shall be deemed to be a Transferred Employee.  During the period of time
from the Effective Time through the date that is twelve (12) months after the
Effective Time (the “Transition Period”), Buyer or its Affiliate shall provide
each Transferred Employee with (i) the same or substantially similar job duties
as such Transferred Employee had immediately prior to the Closing; (ii) a salary
or hourly wage, as applicable, and bonus and other compensation that is at least
equivalent to that earned by such Transferred Employee immediately prior to the
Closing; and (iii) benefits that are substantially comparable in the aggregate
to the benefits provided to such Transferred Employee immediately prior to the
Closing.  Notwithstanding any provision this Agreement to the contrary, Seller
understands, acknowledges and agrees that Seller shall solely be liable for the
COBRA obligations of all Retained Employees.
 
(b)  Seller shall not, and shall cause its Affiliates to not, directly or
indirectly in any way discourage or influence or attempt to discourage or
influence any of the Employees from accepting any offer of employment made by
Buyer or its Affiliate pursuant to Section 8.1(a).
 
(c)  Buyer or its Affiliates shall take such actions as are reasonably necessary
to ensure that Transferred Employees’ service with Seller and Seller’s ERISA
Affiliates completed prior to the Closing (“Past Service”) shall be considered
as service with Buyer or its Affiliates completed after the Closing for all
purposes under any welfare benefit plan (as defined in Section 3(1) of ERISA) or
vacation policy or sick pay policy maintained by Buyer or its Affiliates, or any
entity in the same controlled group of corporations as Buyer or its Affiliates
or under common control with Buyer or its Affiliates, in which Transferred
Employees are eligible to participate.  Buyer or its Affiliates shall also take
such actions as are reasonably necessary to ensure that the Transferred
Employees’ Past Service shall be considered as service with Buyer or its
Affiliates completed after the Closing for vesting and eligibility purposes
under any pension benefit plan (as defined in Section 3(2) of ERISA) maintained
by Buyer or any entity in the same controlled group of corporations as Buyer
under common control with Buyer, in which Transferred Employees are eligible to
participate.
 
(d)  To the extent that any Transferred Employees become covered under any
benefit plan sponsored by Buyer or its Affiliates or made available to employees
of Buyer or its Affiliates, any restriction on coverage for pre-existing
conditions, requirement for evidence of insurability or eligibility waiting
periods under such plan shall be waived for such Transferred Employees.  Buyer
shall use commercially reasonable efforts to ensure that each Transferred
Employee who becomes covered under any benefit plan that is a group health plan
(including a “group health plan” as defined in Section 5000(b)(1) of the Code)
shall receive credit for those sums paid in the current year under the
corresponding Employee Benefit Plan in which such Transferred Employee
participated immediately prior to the Closing as deductibles, coinsurance and
co-payments, towards any deductible and/or out-of-pocket maximum that may apply
under such benefit plan sponsored by Buyer or its Affiliates or made available
to employees of Buyer or its Affiliates.
 
 
35

--------------------------------------------------------------------------------

 
 
(e)  After the Closing, neither Buyer nor any of its Affiliates shall be
required to maintain the employment of any Transferred Employee unless required
by applicable Law. Notwithstanding the foregoing, if during the Transition
Period either (i) Buyer or its Affiliate terminates without Cause the employment
of any Transferred Employee or (ii) a Transferred Employee resigns for Good
Reason, then Buyer or its Affiliate shall pay to such Employee a severance
benefit in a lump-sum amount equal to such employee’s severance amount as
specified on Schedule 8.1(e), which such payment shall be made on the date that
is thirty (30) days after the date of such termination of employment or
resignation.  For purposes of this Section 8.1(e), a termination or resignation
of employment shall occur if and when a Transferred Employee ceases, on what is
reasonably expected to be a permanent basis, to provide, directly or indirectly,
services to Buyer and all of its Affiliates and successors in any capacity for
compensation and such cessation constitutes a “separation from service” within
the meaning of Section 409A(a)(2)(A)(i) of the Code.
 
8.2  Employee Liabilities.  Seller shall be responsible for providing all
Employees and other necessary Persons such notice and continuation coverage
rights as may be required under Section 4980B of the Code.
 
ARTICLE IX
CONDITIONS TO CLOSING
 
9.1  Conditions to Each Party’s Obligation to Close.  The obligations of Buyer
and Seller to consummate the transactions contemplated by this Agreement shall
be subject to the satisfaction, at or prior to the Closing, of each of the
following conditions:
 
(a)  No Restraint.  No preliminary or permanent Order or other legal restraint
preventing the consummation of the transactions contemplated by this Agreement
shall be threatened or in effect.
 
(b)  Legality of Transactions.  No Action shall have been taken or threatened
and no Law shall have been enacted by any Governmental Entity that makes illegal
the performance by any Party of its obligations under this Agreement or the
Ancillary Agreements or the consummation of the transactions contemplated by
this Agreement.
 
(c)  HSR Waiting Period.  The waiting and review period (and any extension
thereof) under the HSR Act shall have expired or been terminated.
 
(d)  Closing under Pipeline Asset Purchase Agreement.  Simultaneously with the
Closing of the transactions contemplated in this Agreement, the closing of the
transactions contemplated by the Pipeline Asset Purchase Agreement shall occur.
 
(e)  Changing Responsible Party Under Designated Orders.  Advance notices
required to be provided under the Designated Orders shall have been provided to
the applicable Governmental Entity.
 
 
36

--------------------------------------------------------------------------------

 
 
9.2  Conditions to Buyer’s Obligation to Close.
 
(a)  The obligation of Buyer to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction (or waiver by Buyer), at or prior
to the Closing, of each of the following conditions:
 
(i) Representations and Warranties.  The representations and warranties of
Seller set forth in this Agreement shall be true and correct as of the date of
this Agreement and as of the Closing Date as though made on and as of the
Closing Date (except to the extent that such representations or warranties speak
as of an earlier date, in which case such representations and warranties shall
have been true and correct as of such specified date), except to the extent that
the failure of such representations and warranties to be true and correct would
not, in the aggregate, be reasonably expected to result in a Material Adverse
Effect, and Buyer shall have received a certificate to such effect signed on
behalf of Seller by an officer of Seller.
 
(ii) Performance of Obligations.  Seller shall have performed in all material
respects all obligations required to be performed by Seller under this Agreement
prior to the Closing Date, and Buyer shall have received a certificate to such
effect signed on behalf of Seller by an officer of Seller.
 
(iii) Ancillary Agreements.  Seller shall have executed and delivered, or caused
to be executed and delivered, to Buyer the Ancillary Agreements, provided that
any failure of the Parties to reach final terms on and execute the Transition
Services Agreement shall not constitute a failure of a condition to close.
 
(iv) Permits.  Seller shall have provided the required thirty (30) day written
notice to the applicable Governmental Entity to transfer those Existing Site
Permits listed as I.(1) and I.(2) on Schedule 1.1(h) as of the Closing Date.
 
(v) Material Consents.  Each of the Third Party Consents set forth on Schedule
9.2(a)(v) (the “Material Consents”) shall have been obtained.
 
(vi) Pipeline Transaction.  Each of Buyer and Seller, or their respective
Affiliates, shall have performed in all respects its respective obligations,
agreements and covenants contained in the Pipeline Asset Purchase Agreement
required to be performed on or prior to the Closing Date thereof such that
transactions contemplated thereby have been consummated concurrently with the
Closing under this Agreement.
 
(vii) Release of Liens.  Seller shall have provided Buyer with documentation
reasonably acceptable to Buyer which evidences that those liens against the
Acquired Assets set forth in Schedule 2.2(t) have been released.
 
(viii) Virginia Terminal Operator License.  Buyer shall have obtained a Virginia
Terminal Operator License necessary for Buyer to operate the Terminal Facility
or shall have otherwise entered into a reasonable and lawful arrangement with
Seller that is reasonably acceptable to Buyer which allows Buyer to functionally
control the Terminal Facility pending receipt by Buyer of its Virginia Terminal
Operator License.
 
 
37

--------------------------------------------------------------------------------

 
 
(b)  Notwithstanding the foregoing, Buyer hereby grants a waiver in respect of
the closing conditions set forth in Section 9.2(a)(iv) and Section 9.2(a)(v) to
the extent Seller, upon failing to deliver a Required Third Party Consent or all
Existing Site Permits, including Environmental Permits necessary for Buyer to
own or operate the Business, proposes a reasonable and lawful arrangement
pursuant to which Seller would provide Buyer with the substantially the same
economic claims, rights and benefits under the Assumed Contract or Existing Site
Permit with respect to which the closing condition has not been satisfied prior
to the Closing.  Buyer shall cooperate in good faith, at Seller’s expense, with
Seller in any such arrangement.  To the extent Buyer is able to so receive the
economic claims, rights and benefits under any such arrangement, Buyer shall be
responsible for the Assumed Liabilities, if any, arising out of or attributable
to such Assumed Contract or Existing Site Permit.  Notwithstanding any such
arrangement, Seller shall use its commercially reasonable efforts to assist
Buyer in obtaining the Existing Site Permits and the Required Third Party
Consents as quickly as possible following the Closing.
 
9.3  Conditions to Seller’s Obligation to Close.  The obligation of Seller to
consummate the transactions contemplated by this Agreement shall be subject to
the satisfaction (or waiver by Seller), at or prior to the Closing, of each of
the following conditions:
 
(a)  Representations and Warranties.  The representations and warranties of
Buyer set forth in this Agreement shall be true and correct in all material
respects as of the date of this Agreement and as of the Closing Date as though
made on and as of the Closing Date (except to the extent that such
representations or warranties speak as of an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such specified date), except to the extent that the failure of
such representations and warranties to be true and correct would not, in the
aggregate, be reasonably expected to result in a Material Adverse Effect, and
Seller shall have received a certificate to such effect signed on behalf of
Buyer by an officer of the general partner of Buyer.
 
(b)  Performance of Obligations.  Buyer shall have performed in all material
respects the obligations required to be performed by it under this Agreement
prior to the Closing Date, and Seller shall have received a certificate to such
effect signed on behalf of Buyer by an officer of the general partner of Buyer.
 
(c)  Ancillary Agreements.  Buyer shall have executed and delivered, or caused
to be executed and delivered, the Ancillary Agreements.
 
(d)  Material Consents.  Each of the Material Consents shall have been obtained.
 
(e)  Pipeline Transaction.  Each of Buyer and Seller, or their respective
Affiliates, shall have performed in all respects its respective obligations,
agreements and covenants contained in the Pipeline Asset Purchase Agreement
required to be performed on or prior to the Closing Date such that transactions
contemplated thereby have been consummated concurrently with the Closing under
this Agreement.
 
 
38

--------------------------------------------------------------------------------

 
 
ARTICLE X
TERMINATION
 
10.1  Termination.  This Agreement may be terminated at any time prior to the
Closing:
 
(a)  by mutual written consent of Buyer and Seller;
 
(b)  by either Buyer or Seller if the Closing shall not have occurred by 90 days
following the Agreement Date; provided however that the Parties may mutually
extend such date up to two (2) times for thirty (30) day periods each time (the
“Termination Date”);
 
(c)  by either Buyer or Seller if a Governmental Entity shall have issued an
Order or taken any Action permanently restraining, enjoining, or otherwise
prohibiting the transactions contemplated by this Agreement, the Ancillary
Agreements, or the Pipeline Asset Purchase Agreement and such Order or Action
shall have become final and nonappealable;
 
(d)  by either Buyer or Seller in the event of a breach by the other Party of
any representation, warranty, covenant or other agreement contained in this
Agreement, the Ancillary Agreements, or the Pipeline Asset Purchase Agreement
which (i) would give rise to the failure of a condition set forth in Section 9.2
or Section 9.3, and (ii) cannot be or has not been cured within sixty (60) days
following receipt by the breaching Party of written notice of such breach;
 
(e)  by Buyer or Seller pursuant to Section 5.3;
 
(f)  by Buyer or Seller pursuant to Section 7.5;
 
(g)  by Buyer or Seller pursuant to Section 7.12; or
 
(h)  by Buyer, if Buyer is required to sell or divest any of its (or its
Affiliates) current assets or any of the Acquired Assets pursuant to any
Divestiture Order.
 
10.2  Effect of Termination.  Upon any termination of this Agreement, (expressly
excluding termination pursuant to Section 10.1(d) hereof), Seller and Buyer
shall be relieved of their respective duties and obligations arising under this
Agreement after the date of such termination, and such termination shall be
without liability to Seller or Buyer; provided that the provisions of
Sections 10.2, 6.1(b), 7.1 and 7.7, Annex A and Article XII, shall survive any
such termination and shall be enforceable hereunder and any defaulting party
shall remain liable under this Agreement for all of its liabilities and
obligations hereunder.
 
ARTICLE XI
INDEMNIFICATION
 
11.1  Obligations to Indemnify.
 
(a)  Seller’s Obligations.  Subject to the terms of this Article XI, from and
after the Closing, Seller shall indemnify, defend and hold harmless the Buyer
Indemnified
 
 
39

--------------------------------------------------------------------------------

 
 
Parties from and against any and all Losses arising or resulting from any one or
more of the following:
 
(i) the Retained Liabilities;
 
(ii) the breach, non-fulfillment or non-performance by Seller of any agreement,
obligation or covenant in this Agreement to be performed by Seller (or its
Affiliates) on or prior to Closing;
 
(iii) the breach, non-fulfillment or non-performance by Seller of any agreement,
obligation or covenant in this Agreement to be performed by Seller (or its
Affiliates) after Closing; or
 
(iv) any breach or inaccuracy of any representation or warranty made by Seller
contained in this Agreement or any certificate delivered hereunder.
 
(b) Buyer’s Obligation.  Subject to the terms of this Article XI, from and after
the Closing, Buyer shall indemnify, defend and hold harmless the Seller
Indemnified Parties from and against any and all Losses arising or resulting
from any of the following:
 
(i) the Assumed Liabilities;
 
(ii) the breach, non fulfillment or nonperformance by Buyer of any agreement,
obligation or covenant of Buyer in this Agreement to be performed by Buyer (or
its Affiliates) on or prior to Closing;
 
(iii) the breach, non-fulfillment or non-performance by Buyer of any agreement,
obligation or covenant in this Agreement to be performed by Buyer (or its
Affiliates) after Closing; or
 
(iv) any breach or inaccuracy of any representation or warranty made by Buyer
contained in this Agreement or any certificate delivered hereunder.
 
11.2  Third Party Claims.
 
(a)  If any Indemnified Party receives written notice of the commencement of any
Action or proceeding or the assertion of any Claim by a Third Party or the
imposition of any penalty or assessment for which indemnity may be sought under
this Article XI (a “Third Party Claim”), and such Indemnified Party intends to
seek indemnity pursuant to this Article XI, the Indemnified Party shall promptly
provide the other Party (the “Indemnifying Party”) with notice of such Third
Party Claim, which notice shall describe such Third Party Claim in reasonable
detail, including all relevant factual background) and the basis on which the
Indemnified Party is entitled to indemnification hereunder.  The Indemnifying
Party shall be entitled, at its option and at its own expense, to assume the
defense of such Third Party Claim.  Such defense shall be conducted through
counsel selected by the Indemnifying Party and approved by the Indemnified
Party, which approval shall not be unreasonably withheld, delayed or
conditioned, and the Indemnified Party shall fully cooperate with the
Indemnifying Party in connection therewith, at no cost or expense to the
Indemnified Party.
 
 
40

--------------------------------------------------------------------------------

 
 
(b)  Notwithstanding the provisions of Section 11.2(a), each Indemnified Party
shall be entitled, at its own expense, to participate in the defense of such
Third Party Claim; provided, however, that the Indemnifying Party shall pay the
reasonable attorneys’ fees of the Indemnified Party if (i) the employment of
separate counsel shall have been authorized in writing by any such Indemnifying
Party in connection with the defense of such Third Party Claim, or (ii) the
Indemnified Party’s counsel, reasonably competent to render advice as to such
matters shall have advised the Indemnified Party in writing, with a copy
delivered to the Indemnifying Party, that there is a conflict of interest that
could make it inappropriate under applicable standards of professional conduct
for the Indemnifying Party and the Indemnified Parties to have common counsel.
 
(c)  The Indemnifying Party shall obtain the prior written approval of each
Indemnified Party (which approval shall not be unreasonably withheld, delayed or
conditioned) before entering into or making any settlement, compromise,
admission, or acknowledgment of the validity of any Third Party Claim or any
liability in respect thereof if, pursuant to or as a result of such settlement,
compromise, admission, or acknowledgment, any injunctive or other equitable
relief would be imposed against the Indemnified Party or if, in the reasonable
opinion of each Indemnified Party, such settlement, compromise, admission, or
acknowledgment could have an adverse effect on its business, operations, assets
or financial condition.
 
(d)  The Indemnifying Party shall not consent to the entry of any judgment or
enter into any settlement that does not include as an unconditional term thereof
the release by each claimant or plaintiff to each Indemnified Party from all
liability in respect of such Third Party Claim.
 
11.3  Direct Claims.
 
(a)  Notice of Indemnified Claims.  In any case in which an Indemnified Party
seeks indemnification hereunder which is not subject to Section 11.2 because no
Third Party Claim is involved, the Indemnified Party shall promptly notify the
Indemnifying Party in writing of any Losses which such Indemnified Party claims
are subject to indemnification under the terms hereof (the “Indemnified
Claims”).  Subject to the limitations otherwise set forth in this Article XI,
the failure of the Indemnified Party to exercise promptness in such notification
shall not amount to a waiver of such claim unless the resulting delay materially
prejudices the position of the Indemnifying Party with respect to such claim.
 
(b)  Contested Claims.  Each Indemnified Claim shall (i) reference the indemnity
claim to which it relates and shall state the date upon which such indemnity
claim was first asserted; (ii) describe the nature of the Losses incurred by the
Indemnified Party; (iii) describe the reason why the Losses are recoverable from
the Indemnified Party; (iv) state the amount of the Losses; and (v) provide
copies of all available documentation supporting the amount of the Losses.  The
Indemnifying Party shall have thirty (30) days following receipt of an
Indemnified Claim to review such claim (the “Review Period”).  The Indemnified
Party shall make a representative reasonably available during the Review Period
to respond to any questions by the Indemnifying Party concerning the Indemnified
Claim.  If the Indemnifying Party objects to all or any portion of the
Indemnified Claim (an “Objection”), the Indemnifying Party shall deliver its
Objection in writing to the Indemnified Party within the Review Period.  Each
such  
 
 
41

--------------------------------------------------------------------------------

 
 
Objection shall state (A) if applicable, why the Indemnified Claim is not
recoverable from the Indemnifying Party; (B) the amount of Losses objected to by
the Indemnifying Party (the “Contested Amount”); and (C) if applicable, the
amount of the Losses not objected to by the Indemnifying Party (the “Uncontested
Amount”).
 
(c)  Uncontested Claims.  If the Indemnifying Party fails to tender an Objection
within the Review Period, the Indemnifying Party shall promptly (but in any
event within five (5) days after expiration of the Review Period) tender payment
to the Indemnified Party in the amount of the Indemnified Claim in accordance
with Section 11.8.  Upon the Indemnified Party’s receipt of any Objection, the
Uncontested Amount, if any, shall promptly (but in any event within five (5)
days after such receipt) be tendered by the Indemnifying Party in accordance
with Section 11.8.
 
11.4  Materiality.  In determining whether a breach or inaccuracy of any
representation or warranty made hereunder exists and in calculating the amount
of indemnifiable Losses incurred by any Indemnified Party arising out of or
relating to any such breach or inaccuracy, all qualifications relating to
“materiality,” “material,” “Material Adverse Effect” or any similar
qualification, shall be disregarded.
 
11.5  Limits of Liability.
 
(a)  Deductible; Cap.  No Indemnified Party shall be entitled to be indemnified
for Losses pursuant to Sections 11.1(a)(ii), 11.1(a)(iv), or 11.1(b)(iv) unless
and until the respective aggregate amount of all such Losses by such Indemnified
Party exceeds 1.0% of the Purchase Price (the “Deductible”).  The Indemnified
Party shall be entitled to be paid the entire amount of any Losses pursuant to
Sections 11.1(a)(ii), 11.1(a)(iv), or 11.1(b)(iv) in excess of the Deductible;
provided, however, that the aggregate liability of Seller for Losses under this
Agreement shall not exceed twenty five percent (25.0%) of the Purchase
Price (the “Cap”).  Notwithstanding the foregoing, the Deductible and the Cap
shall not apply to Seller’s or Buyer’s indemnification obligations related to or
arising out of any breach of the Fundamental Representations (as defined herein)
or for either Party’s indemnification obligations pursuant to Sections
11.1(a)(i) or (iii) or Sections 11.1(b)(i) or (iii).
 
(b)  Minimum Claim.  If any claim or groups of related claims for
indemnification by an Indemnified Party that is indemnifiable under
Sections 11.1(a)(ii), 11.1(a)(iv), or 11.1(b)(iv) of this Agreement results in
respective aggregate Losses to such Indemnified Party that do not exceed
$150,000, such Losses shall not be deemed to be Losses under this Agreement,
shall not be applied against the Deductible, and shall not be eligible for
indemnification under this Article XI.
 
(c)  No Special Damages.  In no event shall any Indemnifying Party be liable to
any Indemnified Party with respect to any matter arising under or in relation to
this Agreement for any consequential, punitive, exemplary incidental, indirect,
special or punitive damages, including loss of future revenue, income or
profits, diminution of value or loss of business reputation or opportunity or a
multiple of revenue, income, profits or any other amount, except to the extent
such damages are included within a judgment rendered against an Indemnified
Party
 
 
42

--------------------------------------------------------------------------------

 
 
with respect to a Third Party Claim for which indemnification is available under
the terms of this Article XI.
 
(d)  Gap Indemnity.  Notwithstanding anything herein to the contrary, Seller’s
obligations under Section 7.11(c) shall not be subject to the Deductible or Cap.
 
11.6  Survival of Covenants, Representations and Warranties.
 
(a) The representations, warranties, covenants and agreements of the Parties
under this Agreement shall survive the execution and delivery of this Agreement
and shall continue in full force and effect until twelve (12) months after the
Closing Date; provided, however, that (A) Seller’s representation and warranty
contained in Section 3.7(e) shall only continue in full force and effect until
three (3) months after the Closing Date; (B) the Fundamental Representations
shall survive until the expiration of the applicable statute of limitation which
shall begin tolling as of the Effective Time, and (C) any covenants or
agreements contained in this Agreement that by their terms are to be performed
after the Closing Date shall survive until fully discharged.  The date on which
any such representation, warranty, covenant or agreement no longer survives in
accordance with this Section 11.6(a) is referred to herein as the “Expiration
Date”.
 
(b) No action for a breach of any representation, warranty, covenant or
agreement contained herein shall be brought after the Expiration Date, except
for claims of which a Party has received written notice setting forth in
reasonable detail the claimed misrepresentation or breach of representation,
warranty, covenant or agreement with reasonable detail, prior to the Expiration
Date.
 
11.7  Exclusive Remedy.  After the Closing, the provisions of this Article XI
shall be the exclusive basis for assertion of claims against, or the imposition
of liability on, any Party by another Party with respect to any breach of, or
other failure to meet any obligation under, this Agreement.
 
11.8  Payments.  All payments to be made by an Indemnifying Party to any
Indemnified Party pursuant to this Article XI shall be made by wire transfer of
immediately available funds to an account designated by the Indemnified
Party.  Any payments pursuant to this Article XI shall be treated as an
adjustment to the Consideration.
 
11.9  Administration of Indemnity Claims.  Notwithstanding anything else in this
Article XI, any claim for indemnification pursuant to this Article XI, whether
for a Third Party Claim pursuant to Section 11.2 or a direct claim pursuant to
Section 11.3, (a) on behalf of a Buyer Indemnified Party must be made and
administered by Buyer, or its successors or assigns as permitted herein, and
(b) on behalf of a Seller Indemnified Party must be made and administered by
Seller, or its successors and assigns as permitted herein.
 
 
43

--------------------------------------------------------------------------------

 
 
ARTICLE XII
MISCELLANEOUS
 
12.1  Notices.
 
(a)  Any notice or other communication given under this Agreement shall be in
writing and shall be (i) delivered personally, (ii) sent by documented overnight
delivery service, (iii) sent by facsimile or other customary means of electronic
transmission (e.g., “pdf”), or (iv) sent by first class mail, postage prepaid
(certified or registered mail, return receipt requested).  Such notice shall be
deemed to have been duly given (A) on the date of the delivery, if delivered
personally, (B) on the Business Day after dispatch by documented overnight
delivery service, if sent in such manner, (C) on the date of electronic
transmission, if so transmitted on a Business Day during normal business hours,
and otherwise on the next Business Day, or (D) on the fifth (5th) Business Day
after sent by first class mail, postage prepaid, if sent in such manner.
 
(b)  Notices or other communications shall be directed to the following
addresses:
 
Notices to Seller:
 
Western Refining, Inc.
123 West Mills, Suite 200
El Paso, Texas 79901
Attention:  Lowry Barfield, Senior Vice President-Legal and General Counsel
Facsimile No.:  (915) 534-2650


with copies to:
 
Vinson & Elkins LLP
1001 Fannin Street, Suite 2500
Houston, Texas  77002
Attention:  Christopher S. Collins, Esq.
Facsimile No.:  (713) 615-5217


Notices to the Buyer:
 
Plains Marketing, L.P.
333 Clay Street, Suite 1600
Houston, Texas 77002
Attention:  John R. Rutherford, Executive Vice President
Facsimile No.:  (713) 646-4378
 
 
44

--------------------------------------------------------------------------------

 

 
with copies to:
 
Plains Marketing, L.P.
333 Clay Street, Suite 1600
Houston, Texas 77002
Attention:  Lawrence J. Dreyfuss, Vice President
Facsimile No.:  (713) 646-4216


(c)  The Parties may at any time change their address for service from time to
time by giving notice to the other Party in accordance with this Section 12.1.
 
12.2  Entire Agreement; Amendment; Waiver; Exhibits and Schedules.  This
Agreement and the Exhibits and Schedules attached hereto and the Ancillary
Agreements constitute the entire understanding between the Parties with respect
to the subject matter hereof, and supersede all other understandings and
negotiations with respect thereto (except for the Confidentiality
Agreement).  This Agreement may be amended only in a writing signed by all
Parties.  Any provision of this Agreement may be waived only in a writing signed
by the Party to be charged with such waiver.  No course of dealing between the
Parties shall be effective to amend or waive any provision of this
Agreement.  All Exhibits and Schedules attached hereto are hereby incorporated
into this Agreement as a part hereof.
 
12.3  Severability.  If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced under applicable Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated herein are not affected in any manner adverse to
any Party.  Upon such determination that any term or other provision of this
Agreement is invalid, illegal, or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated herein are consummated as originally
contemplated to the fullest extent possible.
 
12.4  Parties in Interest.  This Agreement shall be binding upon and inure
solely to the benefit of each Party and its respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to
confer upon any other Person (other than (a) the Indemnified Parties, and
(b) the Transferred Employees as provided in Article VIII) any rights or
remedies of any nature whatsoever under or by reason of this Agreement.
 
12.5  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas (except to the extent that
mandatory provisions of federal law govern), without giving effect to any choice
or conflict of law provision or rule (whether of the State of Texas or any other
jurisdiction) that would cause the application of laws of any jurisdiction other
than those of the State of Texas.  Each of the Parties irrevocably agrees that
any legal action or proceeding with respect to the Acquired Assets, this
Agreement or any Ancillary Agreements or for recognition and enforcement of any
judgment in respect hereof shall be brought and determined in any federal or
state court located Houston, Harris County, Texas.  Each of the Parties hereby
(a) irrevocably submits with regard to any such action or proceeding to the
exclusive personal jurisdiction of the aforesaid courts in the event any dispute
arises out of
 
 
45

--------------------------------------------------------------------------------

 
 
this Agreement or any transaction contemplated hereby and waives the defense of
sovereign immunity, (b) agrees that it shall not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court
or that such action is brought in an inconvenient forum and (c) agrees that it
shall not bring any action relating to this Agreement or any transaction
contemplated hereby or the Acquired Assets in any court other than the above
courts.  Each of the Parties waives trial by jury in any action to which they
are parties involving, directly or indirectly, any matter in any way arising out
of, related to or connected with this Agreement or the transactions contemplated
hereby and thereby or the Acquired Assets.
 
12.6  Assignment.  This Agreement shall be binding upon and inure to the benefit
of the Parties and their successors and permitted assigns.  Seller may not
assign this Agreement or any rights or obligations hereunder with the prior
written consent of Buyer.  Buyer may not assign this Agreement or any rights or
obligations hereunder without the prior written consent of Seller, which Seller
shall not unreasonably withhold, condition or delay; provided that Seller’s
consent shall not be necessary for an assignment to an Affiliate or Buyer;
provided that such assignment shall not release Buyer from any obligations
hereunder.  Without Seller’s express written consent, no permitted assignment of
this Agreement or any rights or obligations hereunder by Buyer to any other
Person shall relieve Buyer of its obligations hereunder.
 
12.7  Dispute Resolution.
 
(a)  General.  The Parties agree that if any Dispute arises, it is in the best
interests of the Parties for such Dispute to be resolved in the shortest time
and with the lowest cost of resolution practicable.  Consequently, the Parties
agree to attempt to resolve any Dispute without resort to the courts.  If any
Dispute arises, the Parties shall comply with the following procedures:
 
(i) The Party believing a Dispute to exist will give the other Parties prompt
written notice thereof (the “Dispute Notice”), setting forth in reasonable
detail the facts alleged to give rise to such Dispute, any relevant contractual
provisions, the nature of any claimed default or breach and a statement of the
manner in which such Party believes the Dispute should be resolved.
 
(ii) Within thirty (30) days after receipt of any Dispute Notice, the Party
against whom relief is sought in connection with such Dispute Notice shall
deliver a written response (the “Dispute Response”), setting forth in reasonable
detail its views of the facts alleged to give rise to such Dispute, any relevant
contractual provisions, the nature of the claimed default or breach and a
statement of the manner in which such Party believes the Dispute should be
resolved.
 
(iii) If the Parties do not agree on the manner in which the Dispute should be
resolved, they shall arrange to hold a meeting (a “Dispute Meeting”) within
thirty (30) days after delivery of the Dispute Response.  Each Party shall have
in attendance at such Dispute Meeting a representative with the authority to
resolve such Dispute.  At the Dispute Meeting (and any adjournments thereof),
the Parties shall negotiate in an attempt to agree as to whether a Dispute
exists, the exact nature of the Dispute and the manner in which the Dispute
should be resolved.  If deemed appropriate by the Parties, a mutually agreeable
professional mediator shall
 
 
46

--------------------------------------------------------------------------------

 
 
be engaged to assist in resolving the Dispute.  Any resolution of the Dispute
shall be evidenced by a written agreement setting forth in reasonable detail the
actions to be taken by each Party.  If no such resolution is reached within
thirty (30) days after the initial Dispute Meeting (the “Dispute Negotiation
Period”), the Parties may pursue binding arbitration or legal action with
respect to such Dispute pursuant to Section 12.7(b), as applicable.
 
(b)   Mandatory Binding Arbitration.
 
(i) If any Dispute is unresolved by the end of the Dispute Negotiation Period,
the Parties agree that any such Dispute for which the amount at issue does not
exceed $1,000,000 shall be determined by confidential, binding, neutral
arbitration as provided by the federal arbitration act and Texas substantive law
to be conducted in accordance with the JAMS Streamlined Arbitration Rules and
Procedures by a single neutral arbitrator.  The Parties agree that the
arbitrator shall be a retired United States federal district judge, and in the
event that no United States federal district judge is available, a retired
judge.  The Parties are giving up any rights each might possess to discovery and
appeal of such Disputes and to have such Disputes litigated in a court or by
jury trial.  The agreement to this provision is voluntary.
 
(ii) Unless the Parties agree otherwise, and except as hereinafter provided, the
place of arbitration shall be Houston, Harris County, Texas.  The arbitrators
shall issue a reasoned written decision and award which shall not exceed
$1,000,000 including any interest, costs or any other amounts.
 
(iii) The Parties shall bear equally the fees and expenses of the arbitration,
unless the arbitrators decide otherwise.  Each Party shall bear the costs of its
own counsel, witnesses (if any) and employees, unless the arbitrators decide
otherwise.
 
(iv) If the Parties are unable to agree upon a single arbitrator within twenty
(20) days of the date on which the Dispute Negotiation Period ends, each Party
shall select an arbitrator within twenty-five (25) days of the date on which the
Dispute Negotiation Period ends.  If a Party fails to select an arbitrator
within such period, the Dallas, Texas office of JAMS shall appoint an arbitrator
for such Party.  The two individuals so selected shall select a third individual
who shall serve as the arbitrator of the Dispute.  The arbitrator shall be
selected no later than forty-five (45) days after the date on which the Dispute
Negotiation Period ends, and, if possible, shall be experienced in legal and
operational matters related to the industry of the Parties.
 
(v) The decision rendered by the arbitrator shall be considered the final and
binding resolution of the Dispute and will not be subject to appeal.  No Party
shall sue the other except for enforcement of the arbitrator’s decision if the
other Party is not performing in accordance with the arbitrator’s decision.
 
(vi) If any Dispute is unresolved by the end of the Dispute Negotiation Period,
the Parties agree that any such Dispute for which the amount at issue exceeds
$1,000,000, may be resolved in accordance with Texas law and venue and
jurisdiction for any litigation regarding such disputes shall be exclusive in
the state or federal court(s) of competent jurisdiction in Houston, County,
Texas.  The Parties consent to and waive, to the fullest extent
 
 
47

--------------------------------------------------------------------------------

 
 
permitted by applicable law, any objection which they may now or hereafter have
to the bringing of any such action or proceeding in such jurisdiction.
 
(c) The obligations of the Parties under this Section 12.7 shall survive the
expiration or termination of this Agreement.
 
12.8  Specific Performance.  The Parties acknowledge and agree that in the event
that any of the provisions of this Agreement are breached or are not performed
in accordance with their terms, irreparable damage may occur and that the
Parties may not have an adequate remedy at law.  It is accordingly agreed that
the Parties shall be entitled to injunctive or other equitable relief, without
the posting of any bond and without proof of actual damages, to prevent breaches
of this Agreement and to specifically enforce the terms of this Agreement and
that the Parties shall not object to the granting of injunctive or other
equitable relief on the basis that there exists an adequate remedy at law.
 
12.9  Counterparts.  This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when two or more counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.  Delivery of an executed signature page of this
Agreement by facsimile or other customary means of electronic transmission
(e.g., “.pdf”) shall be effective as delivery of a manually executed counterpart
hereof.
 
12.10  Expenses.  Except as otherwise provided herein, each Party shall bear its
own expenses incurred in connection with this Agreement and the transactions
herein contemplated hereby whether or not such transactions shall be
consummated, including all fees of its legal counsel, financial advisers and
accountants.
 


 
[Signature Page to Follow]
 


 
 
48

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.
 

 
PLAINS MARKETING, L.P.
By Plains Marketing GP Inc., Its General Partner
         
 
By:
/s/ Harry N. Pefanis       Name: Harry N. Pefanis       Title: President and
Chief Operating Officer          

 

 
WESTERN REFINING YORKTOWN, INC.
         
 
By:
/s/ Jeff A. Stevens       Name: Jeff A. Stevens        Title: President and
Chief Operating Officer          

 

 
WESTERN REFINING YORKTOWN HOLDING COMPANY
       
 
By:
/s/ Jeff A. Stevens       Name: Jeff A. Stevens       Title: President and Chief
Executive Officer          


 
[Signature Page to Asset Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 
 
ANNEX A


Interpretation; Defined Terms


1.  Interpretation.  It is expressly agreed that this Agreement shall not be
construed against any Party, and no consideration shall be given or presumption
made, on the basis of who drafted this Agreement or any particular provision
hereof or who supplied the form of Agreement.  Each Party agrees that this
Agreement has been purposefully drawn and correctly reflects its understanding
of the transaction that this Agreement contemplates.  In construing this
Agreement:
 
(a)  examples shall not be construed to limit, expressly or by implication, the
matter they illustrate;
 
(b)  the word “includes” and its derivatives means “includes, but is not limited
to” and corresponding derivative expressions;
 
(c)  a defined term has its defined meaning throughout this Agreement and each
Exhibit, Annex and Schedule to this Agreement, regardless of whether it appears
before or after the place where it is defined;
 
(d)  each Exhibit, Annex, recital and Schedule to this Agreement is a part of
this Agreement, but if there is any conflict or inconsistency between the main
body of this Agreement and any Exhibit, Annex or Schedule, the provisions of the
main body of this Agreement shall prevail;
 
(e)  the headings and titles herein are for convenience only and shall have no
significance in the interpretation hereof;
 
(f)  the inclusion of a matter on a Schedule in relation to a representation or
warranty shall not be deemed an indication that such matter necessarily would,
or may, breach such representation or warranty absent its inclusion on such
Schedule;
 
(g)  any reference to a statute, regulation or law shall include any amendment
thereof or any successor thereto and any rules and regulations promulgated
thereunder;
 
(h)  currency amounts referenced herein, unless otherwise specified, are in U.S.
Dollars;
 
(i)  unless the context otherwise requires, all references to time shall mean
time in Houston, Texas;
 
(j)  whenever this Agreement refers to a number of days, such number shall refer
to calendar days unless Business Days are specified; and
 
(k)  if a term is defined as one part of speech (such as a noun), it shall have
a corresponding meaning when used as another part of speech (such as a verb).
 
 
Annex A - 1

--------------------------------------------------------------------------------

 
 
2.  References, Gender, Number.  All references in this Agreement to an
“Article,” “Section” or “Exhibit” shall be to an Article, Section or Exhibit of
this Agreement, unless the context requires otherwise.  All references in this
Agreement to a “Schedule” shall be to the Disclosure Schedule, unless the
context requires otherwise.  Unless the context clearly requires otherwise, the
words “this Agreement,” “hereof,” “hereunder,” “herein,” “hereby,” or words of
similar import shall refer to this Agreement as a whole and not to a particular
Article, Section, subsection, clause or other subdivision hereof.  Whenever the
context requires, the words used herein shall include the masculine, feminine
and neuter gender, and the singular and the plural.
 
3.  Defined Terms.  Unless the context expressly requires otherwise, the
respective terms defined in this Section 3 shall, when used in this Agreement,
have the respective meanings herein specified, with each such definition to be
equally applicable both to the singular and the plural forms of the term so
defined.
 
 “83 Acre Parcel” shall have the meaning set forth in Section 3.7(e)(ii).
 
 “Access Agreement” shall have the meaning set forth in Section 2.2(l).
 
 “Acquired Assets” shall have the meaning set forth in Section 1.1. 
 
 “Action” shall mean any Claim, action, suit, investigation, inquiry,
proceeding, condemnation or audit by or before any court or other Governmental
Entity.
 
 “Affiliate” shall mean, with respect to any Person, any other entity that
directly or indirectly (through one or more intermediaries or otherwise)
controls, is controlled by, or is under common control with such Person.  For
purposes of this definition, “control” when used with respect to any Person
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise, and the terms “controlling” and “controlled” have correlative
meanings.
 
 “Agreement” shall have the meaning set forth in the preamble.
 
 “Agreement Date” shall have the meaning set forth in the preamble.
 
 “Amoco Bonds” shall mean the industrial development bonds issued prior to the
Closing under the following agreements: (a) Installment Sale Agreement, by and
between Industrial Development Authority of York County, Virginia, and Amoco Oil
Company, dated February 15, 1977, recorded February 11, 1977 in Deed Book 296,
page 781 and (b) Installment Sale Agreement, by and between Industrial
Development Authority of York County, Virginia, and Amoco Oil Company, dated
February 15, 1977, recorded February 11, 1977, in Deed Book 297, page 1.
 
 “Ancillary Agreements” shall mean the Assumed Contracts Assignment, Deed,
Leased Real Property Assignment, Bill of Sale, Transition Services Agreement,
Seller Guaranty, Access Agreement, Terminalling Agreement, Escrow Agreement and
Buyer Guaranty.
 
“Ancillary Real Property Rights” shall have the meaning set forth in Section
1.1(a).
 
 
Annex A - 2

--------------------------------------------------------------------------------

 
 
“Annual Base Salary” means the annual base salary of a Transferred Employee as
of the date of this Agreement or, if the Transferred Employee is paid on an
hourly basis, the annualized equivalent of such Transferred Employee’s base pay
(assuming 40-hour work weeks or applicable schedule for a part-time Transferred
Employee).
 
 “Assigned Intellectual Property” shall have the meaning set forth in
Section 1.1(i).
 
 “Assumed Contracts” shall have the meaning set forth in Section 1.1(f).
 
 “Assumed Contracts Assignment” shall have the meaning set forth in
Section 2.2(a).
 
 “Assumed Liabilities” shall have the meaning set forth in Section 1.3(a).
 
 “Benefit Arrangement” means any employment, consulting, severance or other
similar contract, arrangement or policy, practice and procedure, and each plan,
arrangement (written or oral), program, agreement or commitment providing for
insurance coverage (including without limitation any self insured arrangements),
workers’ compensation, disability benefits, supplemental unemployment benefits,
vacation benefits, retirement benefits, life, health, disability or accident
benefits (including without limitation any “voluntary employees’ beneficiary
association” as defined in Section 501(c)(9) of the Code providing for the same
or other benefits) or for deferred compensation, profit sharing bonuses, stock
options, stock appreciation rights, stock purchases or other forms of incentive
compensations or post retirement insurance, compensation or benefits which
(a) is not a welfare plan, pension plan, or multiemployer plan, (b) is entered
into, maintained, contributed to or required to be contributed to, as the case
may be, by Seller or any ERISA Affiliate or under which Seller or any ERISA
Affiliate may incur any liability, and (c) covers any employee or former
employee of Seller or any ERISA Affiliate (with respect to their relationship
with such entities).
 
 “Bill of Sale” shall have the meaning set forth in Section 2.2(d).
 
 “Books and Records” shall have the meaning set forth in Section 1.1(g).
 
 “Business” means the terminalling business as conducted by Seller using the
Terminal Facility as of the Agreement Date.
 
 “Business Day” means any day on which banks are open for business in Texas,
other than Saturday or Sunday.
 
 “Buyer” shall have the meaning set forth in the preamble.
 
 “Buyer Guaranty” shall have the meaning set forth in Section 2.3(f).
 
 “Buyer Indemnified Parties” means Buyer and each of Buyer’s Affiliates,
including permitted assigns and successors in interest.
 
“CAMU” means phase two of that certain corrective action management unit
currently being constructed pursuant to the 2008-10-16 Revised Final Draft
Compiled CMI Work Plan.
 
 
Annex A - 3

--------------------------------------------------------------------------------

 
 
“Cap” shall have the meaning set forth in Section 11.5(a).
 
“Casualty Event” shall have the meaning set forth in Section 7.12(a).
 
“Casualty Event Notice” shall have the meaning set forth in Section 7.12(a).
 
“Casualty Event Termination Date” shall have the meaning set forth in Section
7.12(b).
 
“Cause” means that the Transferred Employee (a) has engaged in gross negligence,
gross incompetence or willful misconduct in the performance of his duties;
(b) has willfully engaged in misconduct that is injurious, financially,
economically, reputationally or otherwise, to Buyer or its Affiliate; (c) has
committed an act of fraud, moral turpitude, embezzlement or other criminal act,
or breach of a fiduciary duty to Buyer or its Affiliate; (d) has been convicted
of, pled guilty to, or pleaded no contest to, a felony or crime involving fraud,
dishonesty or moral turpitude; or (e) has habitually failed to follow
instructions following written notice from Buyer or its Affiliates.
 
 “Claim” means a dispute, claim, or controversy whether based on contract, tort,
strict liability, statute or other legal or equitable theory (including any
claim of fraud, misrepresentation or fraudulent inducement or any question of
validity or effect of an agreement).
 
 “Closing” shall have the meaning set forth in Section 2.1.
 
 “Closing Date” shall have the meaning set forth in Section 2.1.
 
 “Closing Statement” shall have the meaning set forth in Section 2.2(h).
 
 “CMI Work Plan” means the 2008-10-16 Revised Final Draft Compiled CMI Work Plan
under the RCRA CMI Consent Oder.
 
 “Code” means the Internal Revenue Code of 1986, as amended.
 
 “Confidentiality Agreement” shall have the meaning set forth in Section 7.7(a).
 
 “Consents” means all (a) authorizations, approvals, consents or Orders of, or
registrations, declarations or filings with, or expiration of waiting periods
imposed by, any Governmental Entity, in each case that are necessary in order to
consummate the transactions contemplated by this Agreement and the other
Ancillary Agreements, and (b) consents and approvals of a Third Party necessary
to prevent any conflict with, violation or breach of, or default under, any
material Contracts.
 
 “Consideration” shall have the meaning set forth in Section 1.4.
 
 “Consideration Allocation” shall have the meaning set forth in Section 7.10(e).
 
 “Contested Amount” shall have the meaning set forth in Section 11.3(b).
 
 
Annex A - 4

--------------------------------------------------------------------------------

 
 
 “Contract” shall mean any written agreement, indenture, instrument, note, bond,
loan, lease, sublease, deed of trust, assignment, mortgage, franchise, license
agreement, purchase order, binding bid or offer, binding term sheet or letter of
intent or memorandum, commitment, letter of credit, including any amendments or
modifications thereof.
 
 “Credit Support Instruments” shall have the meaning set forth in
Section 1.2(g).
 
 “Creditor’s Rights Exception” shall have the meaning set forth in Section 3.2.
 
 “Custody Transfer Receipt” shall have the meaning set forth in Section 2.2(j).
 
 “Damaged Portion” shall have the meaning set forth in Section 7.12(b).
 
 “Deductible” shall have the meaning set forth in Section 11.5(a).
 
 “Deed” shall have the meaning set forth in Section 2.2(b).
 
 “Deposit Amount” shall have the meaning set forth in Section 1.5(a).
 
 “Designated Orders” means the RCRA CMI Consent Order and the Sunshine Decree.
 
 “Disclosure Schedule” shall have the meaning set forth in Article III.
 
 “Dispute” means any dispute, controversy or claim whether based on contract,
tort, statute or other legal or equitable theory (including any claim of fraud,
misrepresentation or fraudulent inducement or any question of validity or effect
of this Agreement including this clause) arising out of or related to this
Agreement and/or any Ancillary Agreements (including any amendments, annexations
and extensions) of the breach thereof.
 
 “Dispute Meeting” shall have the meaning set forth in Section 12.7(a)(iii).
 
 “Dispute Negotiation Period” shall have the meaning set forth in Section
12.7(a)(iii).
 
 “Dispute Notice” shall have the meaning set forth in Section 12.7(a)(i).
 
 “Dispute Response” shall have the meaning set forth in Section 12.7(a)(ii).
 
 “Divestiture Order” means a ruling or request by a Governmental Entity which
obligates Buyer (or its Affiliates) to sell, divest, or hold separate any
particular assets, categories of assets or lines of business (represented by any
assets or lines of business of Buyer or any of its Affiliates), as a condition
to such Governmental Entity granting its approval under applicable law
(including the HSR Act) with respect to Buyer’s acquisition of the Acquired
Assets as contemplated hereby.
 
 “DOJ” means the United States Department of Justice.
 
 “Effective Time” shall have the meaning set forth in Section 2.1.
 
 “Employee” shall have the meaning set forth in Section 3.10(a).
 
 
Annex A - 5

--------------------------------------------------------------------------------

 
 
 “Employee Benefit Plans” means any bonus, vacation, deferred compensation,
pension, retirement, profit-sharing, thrift, savings, employee unit ownership,
unit bonus, unit purchase, restricted unit and unit option plan, any employment,
retention or severance contract, any medical, dental, disability, health and
life insurance plan, any other employee benefit and fringe benefit plan,
contract or arrangement and any applicable “change of control” or similar
provision in any plan, contract or arrangement maintained or contributed to for
the benefit of officers, former officers, employees, former employees,
directors, former directors, or the beneficiaries of any of the foregoing,
including any “employee benefit plan” as defined in ERISA Section 3(3).
 
 “Employee on Leave” shall have the meaning set forth in Section 8.1(a).  
 
 “Environmental Law” means any and all applicable Law relating to pollution,
protection, preservation, remediation or restoration of the environment
(including, soils, sediments, subsurface soils, surface waters, groundwaters, or
atmosphere) or natural resources, including applicable Laws relating to Releases
or threatened Releases of Hazardous Materials, or otherwise relating to the
generation, manufacture, processing, distribution, use, treatment, storage,
transport, or handling of, or exposure of any Person or property to, Hazardous
Materials, including, the Clean Air Act, the Comprehensive Environmental
Response, Compensation, and Liability Act, the Superfund Amendments and
Reauthorization Act, the Resource Conservation and Recovery Act, the Toxic
Substances Control Act, the Federal Water Pollution Control Act, the Safe
Drinking Water Act, the Federal Hazardous Materials Transportation Act, the
Occupational Safety and Health Act, the Marine Mammal Protection Act, Endangered
Species Act, the National Environmental Policy Act, and the Oil Pollution Act,
as each has been amended from time to time and all other environmental
conservation and protection laws.
 
 “Environmental Permit” shall mean any Permit with respect to the Acquired
Assets that is required by applicable Environmental Law.
 
 “ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
 “ERISA Affiliate” means any Person, trade, or business (whether or not
incorporated) which is (or at any relevant time was) a member of a “controlled
group of corporations” with or under “common control” with Seller as defined in
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).
 
 “Escrow Account” shall have the meaning set forth in Section 1.5(a).
 
 “Escrow Agent” shall be JPMorgan Chase Bank, National Association.
 
 “Escrow Agreement” shall have the meaning set forth in Section 1.5(a).
 
 “Excluded Assets” shall have the meaning set forth in Section 1.2.
 
 “Excluded Books and Records” shall have the meaning set forth in
Section 1.2(c).
 
 “Excluded Contracts” shall have the meaning set forth in Section 1.2(h).
 
 
Annex A - 6

--------------------------------------------------------------------------------

 
 
 “Excluded Intellectual Property” shall have the meaning set forth in
Section 1.2(j).
 
 “Excluded Personal Property” shall have the meaning set forth in Section
1.2(l).
 
 “Existing Site Permits” shall have the meaning set forth in Section 1.1(h).
 
 “Expiration Date” shall have the meaning set forth in Section 11.6(a).
 
 “Financial Encumbrances” means liens against the Acquired Assets listed on
Schedule 2.2(t), and all mortgages, deeds of trust and other monetary liens
against any of the Acquired Assets which secure indebtedness of Seller or
Seller’s Affiliates for borrowed money.  
 
 “FIRPTA” shall have the meaning set forth in Section 2.2(g).
 
 “FTC” means the United States Federal Trade Commission.
 
 “Fundamental Representations” shall mean Seller’s representations and
warranties contained in Section 3.1, Section 3.2, Section 3.3 and Section 3.7(a)
and Buyer’s representations and warranties contained in Section 4.1, Section 4.2
and Section 4.3.  
 
 “GAAP” means generally accepted accounting principles in the United States of
America.
 
 “Gap Exception” shall have the meaning set forth in Section 7.11(c).
 
 “Gap Period” shall have the meaning set forth in Section 7.11(c).
 
“Good Reason” means the occurrence of any one or more of the following:  (a) a
material diminution in a Transferred Employee’s authority or duties; (b) a
material diminution in a Transferred Employee’s Annual Base Salary; or (c) a
material change in the location of a Transferred Employee’s principal place of
employment by more than 50 miles from the location where such Transferred
Employee was principally employed; provided, however, that no such occurrence
shall qualify as Good Reason if the Transferred Employee consented to any such
occurrence prior to its occurrence; provided, further, that no resignation shall
be deemed for Good Reason unless (i) the Transferred Employee provides Buyer or
its Affiliate notice of the Good Reason event within thirty (30) days of its
initial existence; (ii) such Good Reason event remains uncorrected for thirty
(30) days after such notice; and (iii) the Transferred Employee’s resignation
occurs within seventy-five (75) days after the initial existence of the Good
Reason event.
 
 “Governing Documents” means with respect to (a) a corporation, its articles or
certificate of incorporation and by-laws, (b) a partnership, its certificate of
limited partnership or partnership declaration, as applicable, and partnership
agreement, (c) a limited liability company, its certificate of formation and
limited liability company agreement and (d) any other Person, the other
organizational or governing documents of such Person.
 
 “Governmental Entity” means any Federal, state, local or foreign court or
governmental agency, authority or instrumentality or regulatory body.
 
 
Annex A - 7

--------------------------------------------------------------------------------

 
 
 “Hazardous Material” shall mean any substance that, by its nature or its use,
is regulated or as to which liability might arise under any Environmental Law
including, any:  (a) chemical, product, material, substance or waste defined as
or included in the definition of “hazardous substance,” “hazardous material,”
“hazardous waste,” “restricted hazardous waste,” “extremely hazardous waste,”
“solid waste,” “toxic waste,” “extremely hazardous substance,” “toxic
substance,” “toxic pollutant,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any Environmental Law, (b) petroleum hydrocarbons,
petroleum products, petroleum substances, natural gas, crude oil, or any
components, fractions, or derivatives thereof when Released into the
environment, and (c) asbestos containing materials, polychlorinated biphenyls,
radioactive materials, urea formaldehyde foam insulation, or radon gas.
 
 “Hazardous Waste” means listed or characteristic hazardous waste as defined in
40 C.F.R. Part 261.
 
 “Hydrocarbon Inventories” means all Hydrocarbon inventories owned by Seller
including all blendstock, feedstock, intermediate petroleum products and
finished product, including Hydrocarbons in interconnecting lines.
 
 “Hydrocarbons” shall mean oil and natural gas and other hydrocarbons produced
or processed in association therewith (whether or not any such item is in liquid
or gaseous form), or any combination thereof, and any minerals produced in
association therewith.
 
 “HSR Act” means the Hart Scott Rodino Antitrust Improvements Act of 1976.
 
 “Indemnified Claims” shall have the meaning set forth in Section 11.3(a).
 
 “Indemnified Parties” means the Buyer Indemnified Parties and the Seller
Indemnified Parties, as applicable.
 
 “Indemnifying Party” shall have the meaning set forth in Section 11.2(a).
 
 “Intellectual Property” means, in respect of any Person, any and all
intellectual property rights, under the Laws of the United States of America or
any other jurisdiction, including all Trademarks, know-how, copyrights,
copyright registrations and applications for registration, Patents, and all
other intellectual property rights (including internet domain names), whether
registered or not, including the goodwill related to the foregoing, that is
licensed to or owned by such Person.
 
 “Interim Period” shall have the meaning set forth in Section 5.1(a).
 
 “Inventory Excess” shall have the meaning set forth in Section 2.6.
 
 “Inventory Shortage” shall have the meaning set forth in Section 2.6.
 
 “Inventory Value” shall have the meaning set forth in Section 2.6.
 
 “JAMS” means JAMS, Inc.
 
 
Annex A - 8

--------------------------------------------------------------------------------

 
 
 “JPM” shall have the meaning set forth in Section 6.1(a).  
 
 “Knowledge” and any variations thereof or words to the same effect shall mean
(a) with respect to Buyer:  William D. Edwards and L. David Rabinowitz; and (b)
with respect to Seller, all information actually known to the following persons:
Mark Smith, Ann Allen and Brent McCune after making reasonable inquiry of the
following employees: Rich Wilson and Jane Kelly.
 
 “Law” means all applicable statutes, laws, rules, regulations, Orders,
ordinances, writs, injunctions, judgments and decrees of all Governmental
Entities.
 
 “Leased Real Property” shall have the meaning set forth in Section 1.1(b).
 
 “Leased Real Property Assignment” shall have the meaning set forth in
Section 2.2(c).
 
 “Liens” means, collectively, any mortgage, pledge, lien, claim, charge,
security interest, restriction, lease, tenancy, license, other possessory
interest, right of purchase, conditional sales obligation, restriction,
covenant, condition or other encumbrance of any kind.
 
“Liquidated Services Balance” shall have the meaning set forth in Section
1.5(e).
 
 “Losses” means any and all losses, costs, obligations, liabilities, settlement
payments, awards, judgments, fines, penalties, damages (including wrongful
death, personal injury or property damage), private or governmental
environmental response and cleanup costs (on-site or off-site), environmental
closure and post-closure financial assurance costs, private or governmental
natural resource damage claims, medical monitoring costs, expenses (including
those incurred with investigating, preparing, defending, bringing or prosecuting
any claim, action, suit or proceeding and including, but not limited to, all
costs and expenses of all attorneys, experts, and consultants in all tribunals
and whether or not legal proceedings are commenced by or against an Indemnified
Party and including, without limitation, those related to title gaps and other
title matters requiring curative work), deficiencies or other
charges.  Notwithstanding the foregoing, in determining the amount of any Losses
for which a Party is entitled to indemnification pursuant to Article XI, the
amount of such Losses shall be reduced by all insurance proceeds or other Third
Party recoveries.
 
 “Material Adverse Effect” means any occurrence, condition, change, event or
effect that that has a material and adverse effect on the Acquired Assets, taken
as a whole, or that materially impairs the ability of a Party or any of its
Affiliates to perform their respective obligations under this Agreement and the
other Ancillary Agreements to which they are parties or prevents the
consummation of the transactions contemplated hereby and thereby; provided,
however, that “Material Adverse Effect” shall exclude any occurrence, condition,
change, event or effect (i) generally affecting (a) the industries in which such
Party or any of its respective Affiliates operate; (b) the global economy or the
economy of the Unites States of America; or (c) any financial, capital, credit
or securities markets; or (ii) resulting from or relating to (a) any
fluctuations in interest or exchange rates or of the prices of steel, oil and
gas; (b) any changes in Law, GAAP or other accounting standards after the date
of this Agreement, or prospective changes in Law, GAAP or other accounting
standards, or any changes or prospective changes in the interpretation or
enforcement of any of the foregoing, or any changes or prospective changes
 
 
Annex A - 9

--------------------------------------------------------------------------------

 
 
 in general legal, regulatory or political conditions; (c) any default by the
United States of America on any of its debt obligations, or any change or
prospective change in the rating of debt obligations of the United States of
America by one or more Nationally Recognized Statistical Rating Organizations;
(d) any outbreak or escalation of hostilities, declared or undeclared acts of
war, terrorism or insurrection, or act of piracy; (e) any national emergency or
the occurrence of any other calamity or crisis, including pandemics,
earthquakes, hurricanes, tornados or other natural disasters, or changes in
weather or climate in general; (f) the announcement or pendency of the
transactions contemplated by this Agreement, including any termination of,
reduction in or similar negative impact on relationships, contractual or
otherwise, with any customers, suppliers, distributors, partners, members,
managers or employees of Seller and its Affiliates due to the announcement or
pendency of the transactions contemplated by this Agreement; (g) any action
taken by such Party or its respective Affiliates that (A) is described in, and
permitted to be taken without consent under, this Agreement or (B) was taken at
the other Party’s request or upon its advance written consent pursuant to this
Agreement, (h) the failure by Seller to take any action that is prohibited by
this Agreement to the extent the other Party fails to give its prompt and
unconditioned consent thereto after a request therefore by the other Party;
(i) any change resulting or arising from the identity of, or any facts or
circumstances relating to such a Party or any of its respective Affiliates;
(j) any actions taken by such a Party or any of its respective Affiliates;
(k) any change or prospective change in the rating of debt obligations of such
Party by one or more Nationally Recognized Statistical Rating Organizations;
(l) any change in the trading prices or trading volume of such Party’s capital
stock or its debt; (m) the failure of such Party to meet internal or analysts’
expectations or projections; and (n) the compliance by such Party with the terms
of this Agreement; provided, further, that any occurrence, condition, change,
event or effect referred to in clause (a) above may be taken into account in
determining whether or not there has been a Material Adverse Effect to the
extent such occurrence, condition, change, event or effect has a materially
disproportionate adverse effect on the Acquired Assets, taken as a whole, as
compared to similar assets of third Persons, in which case the incremental
materially disproportionate impact or impacts may be taken into account in
determining whether or not there has been or may be a Material Adverse Effect.
 
 “Material Consents” shall have the meaning set forth in Section 9.2(a)(v).
 
 “Material Contract” shall mean any Contract with an actual or possible term of
one (1) year or more or having an aggregate or possible aggregate value in
excess of $1,000,000.00.
 
 “No Fault Termination” shall have the meaning set forth in Section 1.5(e).
 
 “Non-Hydrocarbon Inventories” shall have the meaning set forth in Section
1.1(e).
 
 “Objection” shall have the meaning set forth in Section 11.3(b).
 
 “Order” shall mean any order, writ, injunction, decree, compliance or consent
order or decree, settlement agreement, schedule and similar binding legal
agreement issued by or entered into with a Governmental Entity except the
Designated Orders.
 
 “Owned Real Property” shall have the meaning set forth in Section 1.1(a).
 
 “Parcel A” shall have the meaning set forth in Section 3.7(e)(i).
 
 
Annex A - 10

--------------------------------------------------------------------------------

 
 
 “Party” and “Parties” shall have the meaning set forth in the preamble.
 
 “Past Service” shall have the meaning set forth in Section 8.1(b).
 
 “PBGC” means the Pension Benefit Guaranty Corporation.
 
 “Permits” shall mean any applicable permits, licenses, variances, exemptions,
franchises and approvals of any Governmental Entity.
 
 “Permitted Liens” shall mean any of the following matters:
 
 (a)any (i) inchoate Liens or similar charges constituting or securing the
payment of expenses which were incurred incidental to the operation, storage,
transportation, shipment, handling, repair, construction, improvement or
maintenance of the Acquired Assets, and (ii) materialman’s, mechanics’,
repairman’s, employees’, contractors’, operators’, warehousemen’s, barge or ship
owner’s and carriers’ Liens or other similar Liens, security interests or
charges for liquidated amounts arising in the ordinary course of business
incidental to the operation of the Acquired Assets, in the case of (i) and (ii)
above, each securing amounts the payment of which is not delinquent and that
will be paid in the ordinary course of business or, if delinquent, that are
being contested in good faith with any Action to foreclose or attach any of the
Acquired Assets on account thereof properly stayed;
 
 (b)any Liens for Taxes not yet delinquent or, if delinquent, that are being
contested by Seller or any Affiliate of Seller in good faith in the ordinary
course of business and disclosed in Schedule 3.9;
 
 (c)any Liens or security interests reserved in any Assumed Contracts or in any
rights of way or other real property interests conveyed as part of the Ancillary
Real Property Rights for rental or for compliance with the terms of such Assumed
Contracts, rights of way or other real property interests, provided payment of
the debt secured is not delinquent or, if delinquent, is being contested in good
faith in the ordinary course of business, and any Liens attached to the fee
title interest of the Leased Real Property;
 
 (d)all prior reservations of minerals in and under or that may be produced from
any of the lands constituting part of the Acquired Assets or on which any part
of the Acquired Assets is located;
 
 (e)rights reserved to or vested in any Governmental Entity to control or
regulate any of the Acquired Assets and all Laws of such authorities, including
any building or zoning ordinances and all Environmental Law, including the use
restrictions contained in the Designated Orders;
 
 (f)any Contract, easement, instrument, Lien, permit, amendment, extension or
other matter entered into by a Party in accordance with the terms of this
Agreement or in compliance with the approvals or directives of the other Party
made pursuant to this Agreement;
 
 (g)any Lien created by Buyer;
 
 
Annex A - 11

--------------------------------------------------------------------------------

 
 
 (h)all Post-Closing Consents;
 
 (i)restrictive covenants, easements, rights-of-way (including utility
rights-of-way), servitudes, and other burdens and defects, imperfections or
irregularities of title that are disclosed in the Title Reports, but only to the
extent such matter on said Title Report applies to the property covered by such
Title Report;
 
 (j)discrepancies, conflicts, shortages in area or boundary lines, encroachments
or protrusions, overlapping of improvements, or other matters: (i) that may
reasonably be expected to be shown or identified by a survey or physical
inspection (whether or not made) of the Real Property, and/or (ii) that are in
fact disclosed or identified in any surveys of the Real Property that are
obtained by Buyer; and
 
 (k)all liens, charges, encumbrances, defects or irregularities which,
individually or in the aggregate, do not materially detract from the value of
the Acquired Assets as currently used or materially interfere with the current
operation or use of the Acquired Assets or the Business.
 
Notwithstanding the foregoing, Permitted Liens shall not include Financial
Encumbrances.  
 
 “Person” means any individual, firm, corporation, partnership, limited
liability company, trust, joint venture, Governmental Entity or other entity.
 
 “Personal Property” shall have the meaning set forth in Section 1.1(c).
 
 “Pipeline Asset Purchase Agreement” means that certain Asset Purchase Agreement
between Plains Pipeline, L.P., and Western Refining Pipeline Company, dated as
of even date herewith, pursuant to which Buyer shall acquire, among other
things, certain pipeline assets running from Section 1, T15S, R29E near Highway
249 in Chaves County, New Mexico, to Jal Station in Lea County, New Mexico as
set forth on the terms and conditions contained therein.  
 
 “Post-Closing Consents” shall mean (a) any consent, approval or permit of, or
filing with or notice to, any Governmental Entity, railroad company or public
utility which has issued or granted any Permit, right of way, lease or other
authorizations permitting any part of any pipeline included in the Acquired
Assets to cross or be placed on land owned or controlled by such Governmental
Entity, railroad company or public utility; and (b) any Consent or Permit, or
filing with or notice to, any Governmental Entity or other Third Party that is
customarily obtained or made after closing in connection with transactions
similar in nature to the transactions contemplated hereby.
 
 “Pre-Closing Tax Period” means any Tax Period ending on or before the Closing
Date and that portion of any Straddle Period ending on the Closing Date.
 
 “Property Taxes” shall have the meaning set forth in Section 7.10(b)(ii).
 
 “Purchase Price” shall have the meaning set forth in Section 1.5(a).
 
 
Annex A - 12

--------------------------------------------------------------------------------

 
 
 “RCRA CMI Consent Order” means that certain Final Administrative Order and
Consent, U.S. EPA Docket Number RCRA-III-046CA, effective date October 31, 1991,
as superseded by Final Administrative Order on Consent, U.S. EPA Docket Number
RCRA-03-2006-0231CA, effective date August 16, 2006.
 
 “Real Property” shall have the meaning set forth in Section 1.1(b).
 
 “Refinery Facility” shall have the meaning set forth in the recitals.  
 
 “Refinery Facility Assets” shall have the meaning set forth in Section 1.6.
 
 “Release” shall mean any depositing, spilling, leaking, pumping, pouring,
placing, emitting, discarding, abandoning, emptying, discharging, migrating,
injecting, escaping, leaching, dumping, or disposing into the environment.
 
 “Representatives” means, with respect to any Person, such Person’s officers,
directors, employees, agents and other representatives (including investment
bankers and underwriters or initial purchasers of securities, lenders and their
respective attorneys or consultants, and the attorneys or consultants retained
by such Person).
 
 “Required Third Party Consents” shall have the meaning set forth in Section
3.3.
 
 “Restricted Information” shall have the meaning set forth in Section 7.7(b).
 
 “Retained Employee” shall have the meaning set forth in Section 8.1(a).
 
 “Retained Liabilities” shall have the meaning set forth in Section 1.3(b).
 
 “Review Period” shall have the meaning set forth in Section 11.3(b).
 
  “Seller” shall have the meaning set forth in the preamble.
 
 “Seller Guaranty” shall have the meaning set forth in Section 2.2(k).
 
 “Seller Indemnified Parties” means Seller and each of Seller’s Affiliates,
permitted assigns and successors in interest.
 
 “Seller Installations” shall have the meaning set forth in Section 3.7(e)(i).
 
 “Services” shall have the meaning set forth in Section 1.5(b).
 
  “Site” means collectively, the Leased Real Property and the Owned Real
Property.
 
  “Straddle Period” means any Tax period beginning on or before and ending after
the Closing Date.
 
  “Sunshine Decree” means that certain Consent Decree entered in U.S. et al v.
BP Exploration and Oil Co. et al, Civil No. 2:96 CV 095 RL (U.S. District Court
for the Northern District of Indiana, Hammond Division), effective date August
29, 2001, as amended.
 
 
Annex A - 13

--------------------------------------------------------------------------------

 
 
 “Tax Period” means any period prescribed by any Government Entity for which a
Tax Return is required to be filed or a Tax is required to be paid.
 
  “Tax Return” means any return, declaration, report or similar statement
required to be filed with respect to any Taxes (including any attached
schedules) including any information return, claim for refund, amended return
and declaration of estimated Taxes.
 
 “Taxes” means any charges, fees, levies, excises or other assessments (and all
related interest, additions to tax and penalties) imposed by any Governmental
Entity.
 
 “Taxing Authority” means any Governmental Entity exercising any authority to
Tax or Tax regulatory authority.
 
 “Terminal Facility” shall have the meaning set forth in the recitals.
 
 “Terminalling Agreement” shall have the meaning set forth in Section 2.2(m).
 
 “Termination Date” shall have the meaning set forth in Section 10.1(b).
 
 “Third Party” means any Person other than the Parties.
 
 “Third Party Claim” shall have the meaning set forth in Section 11.2(a).
 
 “Title Company” shall have the meaning set forth in Section 7.11(c).
 
 “Title Reports” means that certain (i) title insurance commitment, Commitment
No.: 731100280, Effective Date: October 31, 2011 at 8:00 a.m., obtained by Buyer
covering the Real Property, (ii) owner’s policy of title insurance, Policy No.:
07-001462, Effective Date: August 22, 2007, (iii) loan policy of title
insurance, Policy No.: G32-963322, Effective Date: July 5, 2007, and (iv) Report
of Record Title Letter, Dated September 14, 2011, a copies of which are attached
as Exhibit S.
 
 “Title Policy” shall have the meaning set forth in Section 7.11(c).
 
 “Trademarks” means any and all trademarks, trademark registrations, trademark
applications, service marks, service mark registrations, service mark
applications, trade dress, word marks, word mark registrations, word mark
applications, trade names and logos.
 
 “Transaction” means the transactions contemplated by this Agreement and the
Ancillary Agreements.
 
 “Transferred Employee” shall have the meaning set forth in Section 8.1(a).
 
 “Transition Period” shall have the meaning set forth in Section 8.1(a).
 
 “Transition Services Agreement” shall have the meaning set forth in Section
2.2(e).
 
 “Uncontested Amount” shall have the meaning set forth in Section 11.3(b).
 
 
Annex A - 14

--------------------------------------------------------------------------------

 
 
 “Waste Water Treatment Plant” means that certain waste water treatment plant
located on the Site and consisting of those items set forth in Schedule
1.3(b)(vii).
 
 “Western Holding” shall have the meaning set forth in the preamble.
 
 “Western Refining” shall have the meaning set forth in the preamble.
 
 
 
 
 
 
 
 
 
 
Annex A - 15

--------------------------------------------------------------------------------

 
 